Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-5, 7, 9-15, 17, and 19-24 were previously pending and subject to the non-final office action mailed April 27th, 2022. In the Response, submitted July 27th, 2022, claims 1-2 and 11-12 were amended, claims 21-24 were canceled, and no new matter was added. Therefore, claims 1-5, 7, 9-15, 17, and 19-20 are currently pending and subject to the following Final office action.
Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on July 27th, 2022, have been fully considered and each argument will be respectfully addressed in the following Final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 11-13 of the Response concerning the 35 U.S.C. § 101 rejection of the claims have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 8 of this Final office action.
	On pages 14-15 of the Response, with regard to the amendments to the independent claims, the Applicant argues the following:
	 ”[…] such features are clearly not directed to an abstract idea as the claimed computing device automatically electronically controls the access control mechanism to route a user carrying a package through a controlled access point to a given area OR the claimed computing device automatically electronically controls the access control mechanism to route the user carrying the package away from the controlled access point based on whether a match occurs, or does not occur, between a name of an intended recipient extracted from images from a camera device with the respective name of the intended recipient from the package order information, AND a match occurs between package-specific information related to a size and shape of the package determined using the LIDAR device with respective-package specific information from the package order information. Furthermore, the information determined is clearly derived using electronic device that include both a camera and a LIDAR device which are not abstract ideas”. 
	The Examiner respectfully disagrees that the amended independent claims are not directed towards an abstract idea. As discussed in the 35 U.S.C. § 101 rejection that may be found starting on page 10 herein, the independent claims are directed to certain methods of organizing human activity and a mental process. The claimed features for collecting a plurality of information associated with a package, evaluating the collected package information, comparing the package information to package order information, and determining whether to grant a delivery person access through a controlled access point based on the comparison recites concepts of commercial interactions in the form of business relations (See MPEP 2106.04(a)(2)(II)). Further, these features for collecting information, evaluating the information, and comparing the information to determine whether there is a match recites concepts of mental processes (see MPEP 2106.04 (a)(2)(III)). 
	With regard to the claimed features for utilizing a LIDAR device to collect/determine package-specific information (a size and shape of the package) and extracting package information from an image provided by a camera, these are considered to be additional elements. In particular, the LIDAR device and camera are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the abstract ideas discussed above using generic computer components (see MPEP 2106.05 (f)). The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)). 
	Further, the courts have recognized that electronically extracting data from a physical document is well-understood, routine, and conventional functions when claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II)). Thus, the steps and features involving extracting information from a document, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized these features to be a well-understood, routine, and conventional functions. 
	With regard to the limitation directed towards “automatically controlling, via the computing device, the controlled access point to electronically unlock to route a user carrying the package through the controlled access point to a given area when […] information results in a match”, this limitation merely encompasses a post solution activity, and is thus considered insignificant extra-solution activity. The Examiner notes that “an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry […] The analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. 112(a)  as to whether an element is so well-known that it need not be described in detail in the patent specification” (see MPEP 2106.05(d)(I)). Further, the Examiner notes that “the access control mechanism 107 may comprise any suitable access control mechanism including […] an electronic lock, an electronic door opening/closing mechanism, and electronic gate opening/closing mechanism” (see ¶ [0022], Specification). Accordingly, the recited hardware and implementation of the hardware (an access control mechanism comprising, for e.g., an electronic door opening/closing mechanism) is recited at a high level of generality that one of ordinary skill in the art would have known that the features for controlling access through a controlled access point by electronically controlling an access control mechanism to unlock/open a controlled access point is a well understood, routine, and conventional activity.  
Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 13-16 of the Response concerning the 35 U.S.C. § 103 rejection of the claims have been fully considered and are moot in view of the amended 35 U.S.C. § 103 rejections that may be found starting on page 29 of this Final office action.
	On pages 14-16 of the Response, the Applicant argues that the prior art of record does not teach or suggest the amended features recited in independent claims 1 and 11. In view of the newly added claims and amendments to the claims, the Examiner has set forth an amended 35 U.S.C. 103 rejection for claims 1-5, 7, 9-15,17, and 19-20 starting on page 29 herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim Limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim Limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim Limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always Linked by the transition word “for” (e.g., “means for”) or another Linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim Limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim Limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim Limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim Limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim Limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim Limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim Limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim Limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Regarding claim 11, the three prong test to determine if 35 U.S.C. § 112(f) can be invoked was applied. 
	Claim 11 recites the limitation (1.) “a communication unit configured to communicate with a camera”. Thus, this limitation uses a generic placeholder for the term “means” for performing the claimed function of the respective limitations. The generic placeholder for the term “means” in each limitation is subsequently modified by the functional language “configured to”. The generic placeholder for the term “means” in each limitation is not modified by sufficient structure, material, or acts for performing the claimed functions.
The term “communication unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “communication unit” is subsequently modified by the functional language “configured to communicate with a camera”. The limitation “a communication unit configured to communicate with a camera” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation, with the corresponding structure or acts being recited in the Applicant’s Specification (¶ [0042]), as “one or more wired and/or wireless input/output (I/O) interfaces 209 that are configurable to communicate with other components of the system 100. For example, the communication unit 202 may include one or more transceivers 208 and/or wireless transceivers for communicating with other suitable components of the system”. 

	Therefore, the limitations discussed above are considered to have invoked 35 U.S.C. § 112(f) and should be treated accordingly. Furthermore, no other terms in claims exist that would impart structure to the aforementioned generic placeholder terms to remove these limitations from 35 U.S.C. § 112(f). 

Because this/these claim Limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim Limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim Limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-15, 17, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 similarly recite features for automatically controlling a controlled access point to either electronically unlock or lock based on whether comparison of a name of the intended recipient extracted from images with the respective name of the intended recipient from package order information results in a match. Subsequent to the steps for electronically unlocking or locking the controlled access point based on whether the comparison results in a match, the claim recites steps for controlling the controlled access point to electronically unlock or lock based on an evaluation of package-specific information related to the size and shape of the package collected from a LIDAR device and the comparison of information extracted information from images with package order information. It is unclear to one of ordinary skill in the art whether this subsequent step for controlling the controlled access point to electronically unlock/lock based on an evaluation of information collected from a LIDAR device and an evaluation of the information extracted from the images is an alternative to the initial steps for controlling the controlled access point to electronically unlock/lock based on an evaluation of the information extracted from the images. As currently drafted, the claimed method initially either unlocks or locks a controlled access point based on an evaluation of information extracted from an image, and subsequently unlocks or locks the same controlled access point a second time based on the evaluation of both the information extracted from an image and the information collected from the LIDAR device. The Specification does not provide any disclosure describing a method wherein a controlled access point may potentially be locked a first time based on an evaluation of information, and subsequently locked a second time based on a further evaluation of information. Therefore, independent claims 1 and 11, and their dependent claims, 2-5, 7, 9-10, 12-15, 17, are rendered unclear and indefinite under 35 U.S.C. § 112 (b). For the sake of compact prosecution, the Examiner will interpret the steps for electronically controlling the controlled access point to either electronically unlock or lock based on the evaluation of both the information extracted from an image and the information collected from the LIDAR device as an alternative to the steps for electronically controlling the controlled access point to either electronically unlock or lock based on the evaluation the information extracted from an image.

Claims 1 and 11 similarly recite the limitations “automatically controlling […] the controlled access point to electronically unlock […] when the comparing […] results in a match” and “automatically controlling […] the controlled access point to electronically lock […] when the comparing […] does not result in the match”. It is unclear to one of ordinary skill in the art what the initial state of the controlled access point is in, because the controlled access point is capable of being either locked or unlocked based on the comparison. Thus, it is unclear how the steps for either electronically unlocking or locking a controlled access point are performed.  For example, if the controlled access point is already initially locked, it is unclear how the controlled access point would be locked again in the event that the comparing does not result in the match. Moreover, if the controlled access point is already unlocked, it is unclear how the controlled access point would be unlocked again in the event that the comparing does result in a match. Therefore, independent claims 1 and 11, and their dependent claims, 2-5, 7, 9-10, 12-15, 17, and 19-20, are rendered unclear and indefinite under 35 U.S.C. § 112 (b). For the sake of compact prosecution, the Examiner will interpret claims 1 and 11 as reciting “automatically controlling […] the controlled access point to remain locked […] when the comparing […] does not result in the match”. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 9-15, 17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-5, 7, and 9-10 are directed to a method (i.e. a process), and claims 11-15, 17, and 19-20 are directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 
Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-5, 7, 9-15, 17, and 19-20 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 1 recites, in part:
Determining […] using images from a camera device […] that a delivery person has arrived at the controlled access point with a package;
	This limitation is directed towards certain methods of organizing human activity and a mental process. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of observations, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). As such, a human would be capable of performing the mental steps of observing an image, collecting information from the image, and evaluating information collected from the image. 

Comparing the name of the intended recipient extracted from the images with a respective name of the intended recipient from package order information associated with the package;
	This limitation is directed towards certain methods of organizing human activity and a mental process. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, evaluating information, and comparing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). As such, a human would be capable of performing the mental steps of observing an image, collecting information from the image, and comparing information from the image with other associated information. 

[…] route a user carrying the package through the controlled access point to a given area when the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information results in a match; and 
	This limitation is directed towards certain methods of organizing human activity and a mental process. The features for routing (providing instructions to delivery personnel) to a given area based on an analysis of information associated with a package recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). As such, a human would be capable of performing the mental steps of collecting information associated with the package, comparing/analyzing the information, and displaying a result (the routing instructions to a given area) based on the analysis/comparison. 

[…] route a user carrying the package away from the controlled access point to a given area when the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information does not result in a match.  
	This limitation is directed towards certain methods of organizing human activity and a mental process. The features for routing (providing instructions to delivery personnel) away from a controlled access point based on an analysis of information associated with a package recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, comparing information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Determining […] package-specific information related to a size and shape of the package; Comparing […] the package specific information determined […] with respective package specific information from the package order information; 
	This limitation is directed towards certain methods of organizing human activity and a mental process. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, evaluating information, and comparing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). As such, a human would be capable of performing the mental steps of collecting information associated with a package, and comparing information with other associated information. 

[…] route the user carrying the package through the controlled access point to the given area when both: the comparing the name of the intended recipient […] from the images with the respective name of the intended recipient from the package order information results in the match and the comparing the package specific information […] with respective package-specific information from the package order information results in a respective match;
	This limitation is directed towards certain methods of organizing human activity and a mental process. The features for routing (providing instructions to delivery personnel) to a given area based on an analysis of information associated with a package recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, comparing information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

[…] route the user carrying the package away from the controlled access point when both: the comparing the name of the intended recipient […] from the images with the respective name of the intended recipient from the package order information does not result in the match and the comparing the package specific information […] with respective package -specific information  from the package order information does not result in the respective match;
	This limitation is directed towards certain methods of organizing human activity and a mental process. The features for routing (providing instructions/indications to delivery personnel) away from a controlled access point based on an analysis of information associated with a package recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, comparing information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Thus, claim 1 and claims 2-5, 7, and 9-10 by virtue of dependence, recite an abstract idea as discussed above. The following claims further recite an additional abstract idea.

	Claim 2 recites the following:
Comparing […] one or more of: a respective image of a predetermined delivery person from the package order information with the image of the delivery person […] from the images and a respective identifier of the delivery service entity from the package order information with the identifier of the delivery service entity […] from the images; and 
	This limitation is directed towards certain methods of organizing human activity and a mental process. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, evaluating information, and comparing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). As such, a human would be capable of performing the mental steps of observing an image, collecting information from the image, and comparing information from the image with other associated information. 

[…] route the user carrying the package through the controlled access point to the given area when all of: the comparing the name of the intended recipient […] from the images with the respective name of the intended recipient from the package order information results in the match; the comparing the package-specific information […] with respective package-specific information from the package order information results in the respective match; and the comparing one or more of: the respective image of a predetermined delivery person from the package order information with the image of the delivery person […] from the images and the respective identifier of the delivery service entity from the package order information with the identifier of the delivery service entity […] from the images results in a further respective match; and
	This limitation is directed towards certain methods of organizing human activity and a mental process. The features for routing (providing instructions to delivery personnel) to a given area based on an analysis of information associated with a package recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). 

[…] route the user carrying the package away from the controlled access point to the given area when both: the comparing the name of the intended recipient […] from the images with the respective name of the intended recipient from the package order information does not result in the match; the comparing the package-specific information […] with respective package-specific information from the package order information results in the respective match; and the comparing one or more of: the respective image of a predetermined delivery person from the package order information with the image of the delivery person […] from the images and the respective identifier of the delivery service entity from the package order information with the identifier of the delivery service entity […] from the images does not result in a further respective match. 
	This limitation is directed towards certain methods of organizing human activity and a mental process. The features for routing (providing instructions to delivery personnel) away from a controlled access point based on an analysis of information associated with a package recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). 

	Claim 4 recites, in part, “[…] provide instructions to the delivery person on where to place the package”. This limitation is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (MPEP 2106.04(a)(2)(II)).

	Claim 5 recites, in part, “notifying […] the intended recipient that the delivery person has arrived at the controlled access point with the package; determining an estimated time that the intended recipient will arrive at the controlled access point to receive the package; and […] provide the estimated time to the delivery person”. This limitation is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (MPEP 2106.04(a)(2)(II)).

	Claim 7 recites, in part, “generating, using the images that include the package being delivered, a chain-of- custody record; and storing […] the chain-of-custody record”. This limitation, in part, is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis of information in a manner that is analogous to human mental work (MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04(a)(2)(II)).

	Claim 9 recites, in part, “MSI Docket No.: PAT25648-US-PRIdetermining, based on the package order information, that the package is being delivered to an incorrect location, the package order information further indicating a correct location for delivery of the package; and […] provide the correct location to the delivery person”. These limitations, in part, are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a result of the analysis of information in a manner that is analogous to human mental work (MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity; in particular, these limitations recite concepts of managing personal behavior and commercial interactions (MPEP 2106.04(a)(2)(II)).

	Claim 10 recites, in part, “determining, based on the images, that the package is damaged; and one or more of: […] storing […] the images that include the package as damaged; and storing […] the images that include the package as damaged in a chain-of-custody record”. These limitations, in part, are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a result of the analysis of information in a manner that is analogous to human mental work (MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity; in particular, these limitations recite concepts of commercial interactions (MPEP 2106.04(a)(2)(II)).


	Claim 11 recites, in part:
Determine, using images from a camera device, that a delivery person has arrived at the controlled access point with a package;
	This limitation is directed towards certain methods of organizing human activity and a mental process. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of observations, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). As such, a human would be capable of performing the mental steps of observing an image, collecting information from the image, and evaluating information collected from the image. 

Compare the name of the intended recipient extracted from the images with a respective name of the intended recipient from package order information associated with the package;
	This limitation is directed towards certain methods of organizing human activity and a mental process. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, evaluating information, and comparing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). As such, a human would be capable of performing the mental steps of observing an image, collecting information from the image, and comparing information from the image with other associated information. 

[…] route a user carrying the package through the controlled access point to a given area when the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information results in a match; and 
	This limitation is directed towards certain methods of organizing human activity and a mental process. The features for routing (providing instructions to delivery personnel) to a given area based on an analysis of information associated with a package recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, comparing information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

[…] route a user carrying the package away from the controlled access point to a given area when the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information does not result in a match.  
	This limitation is directed towards certain methods of organizing human activity and a mental process. The features for routing (providing instructions to delivery personnel) away from a controlled access point based on an analysis of information associated with a package recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, comparing information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Determine […] package-specific information related to a size and shape of the package; Compare […] the package specific information determined […] with respective package specific information from the package order information; 
	This limitation is directed towards certain methods of organizing human activity and a mental process. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, evaluating information, and comparing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

[…] route the user carrying the package through the controlled access point to the given area when both: comparing the name of the intended recipient […] from the images with the respective name of the intended recipient from the package order information results in the match and the comparing the package specific information […] with respective package-specific information from the package order information results in a respective match;
	This limitation is directed towards certain methods of organizing human activity and a mental process. The features for routing (providing instructions to delivery personnel) to a given area based on an analysis of information associated with a package recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, comparing information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

[…] route the user carrying the package away from the controlled access point when both: the comparing the name of the intended recipient […] from the images with the respective name of the intended recipient from the package order information does not result in the match and the comparing the package specific information […] with respective package -specific information from the package order information does not result in the respective match;
	This limitation is directed towards certain methods of organizing human activity and a mental process. The features for routing (providing instructions/indications to delivery personnel) away from a controlled access point based on an analysis of information associated with a package recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information, comparing information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Thus, claim 11 and claims 12-15, 17, and 19-20 by virtue of dependence, recite an abstract idea as discussed above. The following claims further recite an additional abstract idea. 

	Claim 12 recites limitations that are substantially similar and analogous to the limitations recited in claim 2. Thus, claim 12 recites the same abstract ideas as discussed above with regard to claim 2. 

	Claim 14 recites limitations that are substantially similar and analogous to the limitations recited in claim 4. Thus, claim 14 recites the same abstract ideas as discussed above with regard to claim 4.

	Claim 15 recites limitations that are substantially similar and analogous to the limitations recited in claim 5. Thus, claim 15 recites the same abstract ideas as discussed above with regard to claim 5.

	Claim 17 recites limitations that are substantially similar and analogous to the limitations recited in claim 7. Thus, claim 17 recites the same abstract ideas as discussed above with regard to claim 7.

	Claim 19 recites limitations that are substantially similar and analogous to the limitations recited in claim 9. Thus, claim 19 recites the same abstract ideas as discussed above with regard to claim 9.

	Claim 20 recites limitations that are substantially similar and analogous to the limitations recited in claim 10. Thus, claim 20 recites the same abstract ideas as discussed above with regard to claim 10.


Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

Claims 1 -5, 7, 9-10
	Claims 1 and 2-5, 7, 9-10, by virtue of dependence, recite the additional elements of a computing device, a camera device commutatively coupled to the computing device and configured to image a region, and a LIDAR device that is in addition to the camera device for determining package specific information. The computing device, LIDAR device, and camera device that is communicatively coupled to the computing device and configured to image a region are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 

	Further, claims 1 and 2-5, 7,9-10, by virtue of dependence, recite the additional elements of features for extracting information from an image, features for automatically controlling a controlled access point to electronically lock/unlock, and features for transmitting data over a network (the camera communicatively coupled to the computing device). The features for transmitting/receiving data over a network (communicatively coupling a camera device to a computing device), features for extracting information from an image, and features for automatically controlling a controlled access point to electronically lock/unlock are considered an additional element directed to pre-solution and post-solution activity, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 2 recites the additional elements of features for extracting information from an image and features for automatically controlling a controlled access point to electronically lock/unlock. The features for extracting information from an image, and features for automatically controlling a controlled access point to electronically lock/unlock are considered an additional element directed to pre-solution and post-solution activity, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 3 recites the additional element of transmitting data over a network (establishing a two-way media session between the communication device located at the controlled access point, and a respective communication device of the intended recipient). The features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 4 recites recite the additional elements of transmitting data over a network (controlling a communication device to provide instructions to a delivery person). Thus, the features of transmitting data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 5 recites the additional elements of transmitting data over a network (notifying a communication device that a delivery person has arrived and controlling a communication device to provide an estimated time to the delivery person). The features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 7 recites the additional element of a memory and features for electronic recordkeeping. The memory is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for electronic recordkeeping are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

 
	Claim 9 recites the additional elements of transmitting data over a network (controlling a communication device to provide a correct location to a delivery person). The features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 10 recites the additional elements of a memory, transmitting data over a network (controlling a communication device to transmit images), and electronic recordkeeping (storing images in a memory). The memory is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).  Further, the features for transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

Claims 11-15, 16, 19-20
	Claims 11 and 12-15,17, 19-20, by virtue of dependence, recite the additional elements of a device, a communication unit, a controller, a camera device configured to image a region, and a LIDAR device that is in addition to the camera device for determining package specific information. The device, LIDAR device, communication unit, controller, and camera device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 

	Further, claims 11 and 14-15, 17, 19-20, by virtue of dependence, recite the additional elements of features for automatically controlling a controlled access point to electronically lock/unlock, and features for transmitting data over a network (the camera communicatively coupled to a controller). The features for transmitting/receiving data over a network (communicatively coupling a camera device to a controller), features for extracting information from an image, and features for automatically controlling a controlled access point to electronically lock/unlock are considered an additional element directed to pre-solution and post-solution activity, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 12 recites the additional elements of features for extracting information from an image and features for automatically controlling a controlled access point to electronically lock/unlock. The features for extracting information from an image, and features for automatically controlling a controlled access point to electronically lock/unlock are considered an additional element directed to pre-solution and post-solution activity, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 13 recites the additional element of transmitting data over a network (establishing a two-way media session between the communication device located at the controlled access point, and a respective communication device of the intended recipient). The features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 14 recites recite the additional elements of transmitting data over a network (controlling a communication device to provide instructions to a delivery person). Thus, the features of transmitting data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 15 recites the additional elements of transmitting data over a network (notifying a communication device that a delivery person has arrived and controlling a communication device to provide an estimated time to the delivery person). The features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 17 recites the additional element of a memory and features for electronic recordkeeping. The memory is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for electronic recordkeeping are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
 
	Claim 19 recites the additional elements of transmitting data over a network (controlling a communication device to provide a correct location to a delivery person). The features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 20 recites the additional elements of a memory, transmitting data over a network (controlling a communication device to transmit images), and electronic recordkeeping (storing images in a memory). The memory is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).  Further, the features for transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Accordingly, the computing device, camera device, device, communication unit, controller, memory, sensor, LIDAR device, features for transmitting data over a network, features for extracting information from a document (image), features for automatically controlling a controlled access point to electronically lock/unlock, and features for electronically storing data do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-5, 7, 9-15, 17,19-24 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-5, 7, 9-15, 17, and 19-20 are merely left with a computing device, camera device, device, communication unit, controller, memory, sensor, LIDAR device, features for transmitting data over a network, features for extracting information from a document (image), features for automatically controlling a controlled access point to electronically lock/unlock, and features for electronically storing data.
	Claims 1-5, 7, 9-15, 17, and 19-20 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-5, 7, 9-15, 17, and 19-20 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network, electronically storing data, and extracting data from a document are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, retrieving information in a memory, and electronically extracting data from a physical document are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II)). Thus, the steps and features involving the transmitting and receiving of data over a network, extracting information from a document, and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 

	Further, as discussed in the Step 2A-Prong Two analysis, the features for automatically controlling a controlled access point to electronically lock/unlock are considered to be additional elements directed towards post-solution activity, thus are considered as insignificant extra-solution activity. The Examiner notes that “an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry […] The analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. 112(a)  as to whether an element is so well-known that it need not be described in detail in the patent specification” (see MPEP 2106.05(d)(I)). Further, the Examiner notes that “the access control mechanism 107 may comprise any suitable access control mechanism including […] an electronic lock, an electronic door opening/closing mechanism, and electronic gate opening/closing mechanism” (see ¶ [0022], Specification). Accordingly, the recited hardware and implementation of the hardware (an access control mechanism comprising, for e.g., an electronic door opening/closing mechanism) is recited at a high level of generality that one of ordinary skill in the art would have known that the features for controlling access through a controlled access point (opening a door to access a secure area) by controlling an access control mechanism to unlock/open a controlled access point is a well understood, routine, and conventional activity.  

	The computing device, camera device, device, communication unit, controller, memory, sensor, and LIDAR device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Viewed as a whole, claims 1-5, 7, 9-15, 17, and 19-20, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally Linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-5, 7, 9-15, 17, and 19-20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-5, 7, 9-15, 17, and 19-20 are rejected under 35 U.S.C § 101. 
PCK Docket No.: P9589US00
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7, 9, 11-14, 17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Levy et al. U.S. Publication No. 2020/0402336, hereafter known as Levy, in view of Li et al. U.S. Publication No. 2018/0285653, hereafter known as Li, in further view of Lobo et al. U.S. Publication No. 2020/0059363, hereafter known as Lobo, in further view of O’Brien U.S. Publication No. 2019/0066038, hereafter known as O’Brien. 

Claim 1: Levy teaches the following:
[…] a computing device […] a camera device communicatively coupled to the computing device […];
Extracting, at the computing device, from the images from the camera device, a name of the intended recipient of the package;
	Levy teaches “Package delivery system 100 may include locked area 102, barcode scanner 104 a, camera 104 bb, storage management system 106, user interface 108, lockers 109 a, storage room 109 b, delivery service device 110, user device 112, network 114, and delivery service system 116.” (¶ [0026]); “locked area 102 may include a kiosk, a storage room, a bank of multiple lockers, an apartment building, or any area that allows for delivery of a package” (¶ [0028]); “Camera 104 b is a camera that takes a picture of barcodes on a package, package labels, and/or a package […] Camera 104 b may analyze barcodes (or other codes and/or patterns on the package) and/or the label on the package and/or send the image of the label to another machine for performing the analysis” (¶ [0032]); “The barcode on the package may be any type of barcode readable by a computer algorithm […] For example, in at least one embodiment, the first three digits of the barcode may be a larger location (e.g., a country or state) […]  and the next three digits may be the address, apartment number, and/or name of the recipient” (¶ [0033]); “scanner 104 a or camera 104 b scans the barcodes or patterns and uploads the barcode or pattern that was scanned to the storage management system 106 (which may analyze the label in addition to, or instead of, the analysis performed by scanner 104 a or camera 104 b) that is communicatively connected with the scanner 104 a or camera 104 b.” (¶ [0034]); “The storage management system 106 may recognize the barcodes or patterns and may retrieve information optionally from a database in the storage management system 106, […] Storage management system 106 may determine whether to allow access to locked area 102, based on the barcode on the package […] camera 104 b may take a picture of a label including delivery information, such as names and addresses of the intended recipient […] Scanner 104 a or camera 104 b may be associated with the locked area 102, which may include a location where the delivery person can position the label, barcode, package, and/or their self to best take a photograph. ” (¶ [0035]); “User interface 108 may include a keypad, touch sensitive screen, and/or other input device associated with the locked area 102 […] the user interface 108 may be part of the camera, a kiosk, locked area 102, storage management system 106 […] each of the doors of a storage room, apartment building, apartment, and/or walls of the storage room (or receptacles of a storage area) may include a user interface 108 mounted on the door or close to the door”(¶ [0042]); “Note that barcode verification can be combined with Optical Character Recognition (OCR) data to further strengthen validation (e.g., grant access if valid tracking number and/or name on the package is a current resident)” (¶ [0030]); “Anywhere in this specification where a barcode is mentioned another code or pattern may be substituted to obtain a different embodiment.” (¶ [0034]). 
	Thus, Levy teaches a package delivery system comprising a storage management system (equivalent to the computing device) that is configured to receive scan/image data from scanners and cameras (equivalent to a camera communicatively coupled to the computing device). The cameras and scanners are associated with a user interface that is mounted to a door/close to a door of a locked area (such as a locker, storage room, or apartment). A delivery person may position a package in view of the camera so that the camera may capture an image of the package label (containing an intended recipient name) and transmit the image to a storage management system. The storage management system may then analyze the image using OCR to extract information (name of intended recipient) in order to determine whether to allow access to the locked area; equivalent to extracting, at the computing device, from the images from the camera device, a name of the intended recipient of the package.

Comparing, at the computing device, the name of the intended recipient extracted from the images with a respective name of the intended recipient from package order information associated with the package;
	Levy teaches “Storage management system 106 is a system that processes the information from the scanner 104 a or camera 104 b and identifies the information contained within the barcode and/or the information within the label. The identification of the information in the barcode may be used to determine whether the package is being delivered to the correct address” (¶ [0036]); “The storage management system 106 may recognize the barcodes or patterns and may retrieve information optionally from a database in the storage management system 106, […] Storage management system 106 may determine whether to allow access to locked area 102, based on the barcode on the package […] camera 104 b may take a picture of a label including delivery information, such as names and addresses of the intended recipient” (¶ [0035]); “a message is received from the delivery service 116 with details about the delivery […] delivery details may also include one or more of, but are not limited to, delivery address, name of intended recipient” (¶ [0096]); “In step 313, information received from delivery service 116 is analyzed. The delivery service 116 provides the delivery details so that the system can validate the delivery details associated with the barcode and/or other information associated with the package and/or a label on the package […]  system 100 may compare the information from the delivery service to the information the system has in its database about the package to determine if there is a discrepancy. Based on the comparison, a determination is made as to whether the delivery details from the delivery service match the delivery details associated with the barcode […]  If the information does match […] the process proceeds to step 316” (¶ [0097]); “In step 316, the delivery person is allowed access.” (¶ [0100]). 
	Thus, Levy teaches a storage management system (computing device) configured to extract information from an image of a package label or barcode (including an intended recipient name) and compare the extracted information to received delivery details or information stored in a database (including an intended recipient name). If there is a match based on the comparison, the delivery person is allowed access to the locked area; equivalent to comparing, at the computing device, the name of the intended recipient extracted from the images with a respective name of the intended recipient from package order information associated with the package.

	Automatically controlling, via the computing device, the controlled access point to electronically unlock to route a user carrying the package through the controlled access point to a given area when the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information results in a match; and 
	Levy teaches “Based on the comparison, a determination is made as to whether the delivery details from the delivery service match the delivery details associated with the barcode […]  If the information does match […] the process proceeds to step 316” (¶ [0097]); “In step 316, the delivery person is allowed access […] this means that the lock is triggered to open […] assuming that a valid barcode is found on the package, or that the package delivery is authenticated in some other manner, the lock is unlocked, by lock controller 214, of an area that includes a location where the package can be left […] a confirmation and/or instructions are presented by storage management system 106 or storage management system 230 to open the lock or storage area where the package is to be placed” (¶ [0100]); “if there is one storage room or if there are other storage areas in addition to a single storage room, the delivery person may be presented, via storage management system 106 or storage management system 230, with options for where to place the item, which may be dependent in-part on the size of the object” (¶ [0098]). 
	As discussed above, Levy teaches a storage management system (computing device) configured to extract information from an image of a package label or barcode (including an intended recipient name) and compare the extracted information to delivery details (including an intended recipient name). If there is a match based on the comparison, the delivery person is allowed access to the locked area by triggering the lock to unlock by a lock controller. Further, the storage management system may provide instructions to the delivery person to open the storage area where the package is to be places and options for where to place the item within the storage area; equivalent to automatically controlling, via the computing device, the controlled access point to electronically unlock to route a user carrying the package through the controlled access point to a given area when the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information results in a match.

Automatically controlling, via the computing device, the controlled access point to electronically lock to route the user carrying the package away from the controlled access point when comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information foes not result in the match. 
	Levy teaches “ If the delivery service cannot be authenticated (or if other information is determined to be suspicious), the delivery person may be denied entry to the locked area “ (¶ [0128]); “if the delivery service cannot be identified or if there is no barcode (or other information or markings, depending on the embodiment) that can be identified […] although the locked area is not opened, another area (an “alternative area”) may be provided for delivering the package […] For example, the alternative area may be bomb proof, in case the package is a bomb […] The locked area and the rest of the facility may be locked from and inaccessible, via the alternative area. Although the specification refers to barcodes, other types of markings and/or information may be placed on the package by the delivery service, and the system may check whether the characteristics of the markings have, and/or information has, the same characteristics as an accepted delivery service” (¶ [0130]); “storage room manager 106 compares the pattern of the code to patterns of codes of supported delivery services” (¶ [0039]); “Note that barcode verification can be combined with Optical Character Recognition (OCR) data to further strengthen validation (e.g., grant access if valid tracking number and/or name on the package is a current resident)” (¶ [0030]).
	As discussed above, the storage management system is configured to grant access to a locked area based on analyzing/comparing information extracted from images of a package (including recipient name information) to stored/received information associated with the package (delivery details including the intended recipient). Further, when the delivery service, barcode information, and/or other information (such as the intended recipient) cannot be identified,  the delivery person may not be granted access  to the locked area (therefore the door is locked) and may instead be directed to an alternative area to deliver the package that is separate from the locked area (wherein the locked area and the rest of the facility may be locked from and inaccessible via the alternative area); equivalent to automatically controlling the controlled access point to electronically lock to route the user carrying the package away from the controlled access point when comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information foes not result in the match.

	Determining, at the computing device, using a […] provided at the controlled access point that is in addition to the camera device, package-specific information […]; 
	Levy teaches “Storage management system 106 is a system that processes the information from the scanner 104 a or camera 104 b and identifies the information contained within the barcode and/or the information within the label. The identification of the information in the barcode may be used to determine whether the package is being delivered to the correct address” (¶ [0036]); “The storage management system 106 may recognize the barcodes or patterns and may retrieve information optionally from a database in the storage management system 106, […] Storage management system 106 may determine whether to allow access to locked area 102, based on the barcode on the package […] in addition to, or instead of, scanner 104 a scanning the label, camera 104 b may take a picture of a label including delivery information, such as names and addresses of the intended recipient and/or sender.” (¶ [0035]); “In step 313, information received from delivery service 116 is analyzed. The delivery service 116 provides the delivery details so that the system can validate the delivery details associated with the barcode and/or other information associated with the package and/or a label on the package […]  system 100 may compare the information from the delivery service to the information the system has in its database about the package to determine if there is a discrepancy. Based on the comparison, a determination is made as to whether the delivery details from the delivery service match the delivery details associated with the barcode […]  If the information does match […] the process proceeds to step 316” (¶ [0097]); “In step 316, the delivery person is allowed access.” (¶ [0100]); “barcode verification can be combined with Optical Character Recognition (OCR) data to further strengthen validation (e.g., grant access if valid tracking number and/or name on the package is a current resident)” (¶ [0030]).
	Thus, Levy teaches that the storage management system may authenticate a package/delivery person for access into a locked area based on an analysis of information captured by a scanner and/or a camera. For example, the storage management system may analyze a scanned barcode (provided by a scanner) in addition to an image of the package label (provided by the camera), and compare the information to delivery details in order to determine whether to grant the delivery person access to the locked area. Therefore, the feature in the storage management system for receiving a scanned barcode from a scanner and analyzing the scanned barcode for package related information is equivalent to determining, at the computing device, using a sensor provided at the controlled access point that is in addition to the camera device, package-specific information.
Automatically controlling, via the computing device, the controlled access point to electronically unlock to route the user carrying the package through the controlled access point to the given area when both: the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information results in the match; and the comparing the package-specific information determined using the […] with respective package-specific information from the package order information results in a respective match;
	Levy teaches “The storage management system 106 may recognize the barcodes or patterns and may retrieve information optionally from a database in the storage management system 106, […] Storage management system 106 may determine whether to allow access to locked area 102, based on the barcode on the package […] in addition to, or instead of, scanner 104 a scanning the label, camera 104 b may take a picture of a label including delivery information, such as names and addresses of the intended recipient and/or sender.” (¶ [0035]); “the barcode may be segmented into different parts that provide specific information about delivery […] the next three digits may be the address, apartment number, and/or name of the recipient.” (¶ [0033]); “delivery details may also include one or more of, but are not limited to, delivery address, name of intended recipient” (¶ [0096]); “In step 313, information received from delivery service 116 is analyzed. The delivery service 116 provides the delivery details so that the system can validate the delivery details associated with the barcode and/or other information associated with the package and/or a label on the package […]  system 100 may compare the information from the delivery service to the information the system has in its database about the package to determine if there is a discrepancy. Based on the comparison, a determination is made as to whether the delivery details from the delivery service match the delivery details associated with the barcode […]  If the information does match […] the process proceeds to step 316” (¶ [0097]); “In step 316, the delivery person is allowed access.” (¶ [0100]); “barcode verification can be combined with Optical Character Recognition (OCR) data to further strengthen validation (e.g., grant access if valid tracking number and/or name on the package is a current resident)” (¶ [0030]).
	As discussed above, Levy teaches that the storage management system may authenticate a package/delivery person for access into a locked area based on an analysis of information captured by a scanner and/or a camera. For example, the storage management system may analyze a scanned barcode (provided by a scanner) in addition to an image of the package label (provided by the camera), and compare the extracted information (intended recipient name) to delivery details in order to determine whether to grant the delivery person access to the locked area. If the extracted information matches the delivery details, the delivery person is granted access; equivalent to automatically controlling, via the computing device, the controlled access point to electronically unlock to route the user carrying the package through the controlled access point to the given area when both: the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information results in the match; and the comparing the package-specific information determined using a sensor with respective package-specific information from the package order information results in a respective match.

Automatically controlling, via the computing device, the controlled access point to electronically lock to route the user carrying the package away from the controlled access point when both: the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information does not result in the match; and the comparing the package-specific information determined using the […] with respective package-specific information from the package order information does not result in the respective match. 
	Levy teaches “ If the delivery service cannot be authenticated (or if other information is determined to be suspicious), the delivery person may be denied entry to the locked area “ (¶ [0128]); “if the delivery service cannot be identified or if there is no barcode (or other information or markings, depending on the embodiment) that can be identified […] although the locked area is not opened, another area (an “alternative area”) may be provided for delivering the package […] For example, the alternative area may be bomb proof, in case the package is a bomb […] The locked area and the rest of the facility may be locked from and inaccessible, via the alternative area. Although the specification refers to barcodes, other types of markings and/or information may be placed on the package by the delivery service, and the system may check whether the characteristics of the markings have, and/or information has, the same characteristics as an accepted delivery service” (¶ [0130]); “Note that barcode verification can be combined with Optical Character Recognition (OCR) data to further strengthen validation (e.g., grant access if valid tracking number and/or name on the package is a current resident)” (¶ [0030]).
	As discussed above, the storage management system is configured to grant access to a locked area based on analyzing/comparing information extracted from barcodes provided by the scanner and images provided by the camera of a package (including recipient name information) to stored/received information associated with the package (delivery details including the intended recipient). Further, when the delivery service, barcode information, and/or other information (such as information included in the images of the label) cannot be identified,  the delivery person may not be granted access to the locked area  (therefore the door is locked)  and may instead be directed to an alternative area to deliver the package that is separate from the locked area (wherein the locked area and the rest of the facility may be locked from and inaccessible via the alternative area); equivalent to automatically controlling, via the computing device, the controlled access point to route the user carrying the package away from the controlled access point when both: the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information does not result in the match; and the comparing the package-specific information determined using a sensor with respective package-specific information from the package order information does not result in the respective match.

	Although Levy teaches a package delivery system comprising cameras that are positioned outside a locked area and configured to capture pictures of packages and delivery persons, Levy does not explicitly teach determining, at a computing device, using images from a camera device communicatively coupled to the computing device and configured to image a region adjacent a controlled access point, that a delivery person has arrived at the controlled access point with a package.

	However, Li teaches the following:
Determining, at a computing device, using images from a camera device communicatively coupled to the computing device and configured to image a region adjacent a controlled access point, that a delivery person has arrived at the controlled access point with a package;
	Li teaches “systems and techniques are described for supervising and monitoring the delivery of a package to a designated location within an indoor environment of a property” (¶ [0020]); “system initially verifies the identity of the operator near the exterior of the property” (¶ [0021]); “system 100A initially authenticates the identity of the operator 104 when he/she arrives at the property 101 […] front door sensor may include a video camera for verifying the identity of the operator 104 and/or the package to be delivered […] the data collected by the video camera may be stored for use” (¶ [0029]); “ property 101 can have a camera placed on the exterior of the property 101 […] the camera can use object recognition techniques to determine the presence of a delivery vehicle and/or a delivery operator nearby the property 101 […] camera can identify a region within its field of view that corresponds to […]  a face of the delivery operator 104. Image data collected by the camera can be analyzed” (¶ [0079]); “cameras may be video/photographic cameras […] to capture images” (¶ [0046]); “system 100A includes a control unit 110, appliances 122, sensors 124, a user device 130, an application server 140, and a shipment server 150 […] data collected by the sensors 124 can transmitted to the control unit 110, which may process and/or store the data” (¶ [0027]); “ systems […] may be implemented in digital electronic circuitry, computer hardware” (¶ [0171]); “Access can be provided in response to verifying that the delivery operator 104 that attempts to access the property 101 is the delivery operation that is specified in the shipment data as being assigned to deliver a package to the property 101.” (¶ [0163]).
	Thus, Li teaches a computer system that is communicatively coupled with camera sensors, where a camera may be placed on the exterior of a property and is configured to automatically recognize when a delivery operator is near a property such that an image or footage may be captured and sent to a control unit of the system for processing. These features are equivalent to determining, at a computing device, using images from a camera device communicatively coupled to the computing device and configured to image a region adjacent a controlled access point, that a delivery person has arrived at the controlled access point with a package.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Levy with the teachings of Li by incorporating the features for determining, at a computer system, using images from a camera device communicatively coupled to the computer system, that a delivery person has arrived at the controlled access point with a package, as taught by Li, into the storage management system of Levy that is configured to receive images of packages and delivery persons from a camera installed outside of a locked area for access verification purposes. One of ordinary skill in the art would have recognized that such a modification would further enable the cameras of Levy to  automatically recognize when a delivery person is near a property such that an image of the delivery person and package may be captured, send the images to the storage management system for processing, and determine at the storage management system whether to grant the delivery person access to the locked area based on the analysis of the images. One of ordinary skill in the art would have been motivated to make this modification so that “verification can be more quickly performed” (¶ [0162]), as suggested by Li. Further, one of ordinary skill in the art would have recognized that the teachings of Li are compatible with the system of Levy as they share capabilities and characteristics; namely, they are both systems directed towards capturing images of delivery personnel/packages outside of a secured area, analyzing the images at a computing system, and granting access to the secured area based on the analysis of the captured images.   

	Although Levy teaches a system configured to authenticate a package using information collected from one or more sensors (such as a camera and a scanner), Levy does not explicitly teach that additional information received from an additional sensor includes package specific information related to the size and shape of the package and that the additional sensor is a LIDAR device.  

	However, Lobo teaches the following:
	Determining, at the computing device, using a […] device provided at the controlled access point that is in addition to the camera device, package-specific information related to a size and shape of the package; 
	Comparing, at the computing device, the package specific information determined using the […] device with respective package-specific information from the package order information; 
	 
	Lobo teaches “systems and methods provide distributed item authentication” (see abstract); “authentication system further provides storage of the item prior to and/or after authentication […] As such, in some implementations, the authentication system may include one or more doors and/or locks that close off the item cavity 112 and prevent access until an authorization is received” (¶ [0041]); “FIG. 4 illustrates an exemplary user interface system 202 positioned relative to an item 126 that a user is attempting to authenticate […] One or more of user interface system sensor systems 106 […] can be used to capture images and evaluate aspects of the item (e.g., dimensions, physical characteristics, color comparisons, etc.)” (¶ [0045]); “An item can subsequently be verified by performing subsequent authentication (e.g., imaging, scans, tag reads, etc.) and a comparison between current sensor data, origin authentication information and/or other previously acquired sensor data […] upon authentication of an item, the corresponding block chain record can be updated […]  As described above, a person can bring an item to an authentication system and initiate an authentication of the item (e.g., placing the item into a locker 302). The sensor systems can include multiple technologies for validating the item” (¶ [0059]); “The sensors can include substantially any relevant sensor, such as but not limited to an imaging sensor system, weight sensor system, distance measurement sensors (e.g., optical units, sound/ultrasound units, etc.)” (¶ [0087]).
	Thus, Lobo teaches a process for authenticating an item prior to being stored in a locker using one or more sensors, where the sensors include distance measurement sensors. The authentication may be performed by analyzing information provided by one or more sensor systems, such as capturing and evaluating aspects of the item (e.g. dimensions -equivalent to the size and shape of the package). The current sensor data (dimensions of the item) may be compared with other information (origin authentication information or previously acquired sensor data associated with the item) in order to verify/validate the item; equivalent to determining, at the computing device, using a sensor provided at the controlled access point that is in addition to the camera device, package-specific information related to a size of the package; comparing, at the computing device, the package specific information determined using the sensor with respective package-specific information from the package order information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Levy with the teachings of Lobo by incorporating the features for authenticating an item prior to being placed into a locked/secured location by collecting sensor information from one or more sensors (e.g., using distance measurement sensors to detect item dimensions) and comparing the collected sensor information to previously acquired sensor information of the item, as taught by Lobo, into the package delivery system of Levy that is configured to use one or more sensors to collect information associated with a package to be delivered and analyzing the sensor information to determine whether to grant access into a locked area. One of ordinary skill in the art would have recognized that such a modification would further enable the storage management system of Levy to collect package dimension information from another sensor in addition to the information provided by the scanner and camera, and compare the package dimension information to previously acquired package dimension information in order to authenticate the package for delivery and grant the delivery person access into the locked area. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further provide “enhanced security to protect others from the delivery person, delivery service, and/or package being delivered” (¶ [0130]), as suggested by Levy. Further, one of ordinary skill in the art would have recognized that the teachings of Lobo are compatible with the system of Levy as they share capabilities and characteristics; namely, they are both systems directed towards authenticating an item prior to being placed into a locked/secured location by collecting and analyzing sensor information from one or more sensors.

	Although Levy/Lobo teaches features for authenticating an item prior to being placed into a locked/secured location by collecting sensor information from one or more sensors (e.g., using distance measurement sensors to detect item dimensions) and comparing the collected sensor information to previously acquired sensor information of the item, Levy/Lobo does not explicitly teach that the distance measurement sensor is a LIDAR device. 

	However, O’Brien teaches the following:
Determining, at the computing device, using a LIDAR device […] package-specific information related to a size and shape of the package.
	O’Brien teaches “sensors 114 of the ATV 110 may include but are not limited to one or more of: a motion-detecting sensor (e.g., to detect a package being loaded into the ATV 110) […] an optical sensor […] a size sensor, a volumetric sensor […] or the like […]  ATV 110 includes sensors 114 configured to recognize physical characteristic information associated with the packages 190 being loaded into the ATV 110 and/or being picked up by the ATV 110. […] the sensors 114 can detect actual physical characteristic information of the packages 190 including but not limited to: dimensional characteristics (e.g., size and shape)” (¶ [0058]); “the identified and validated product-containing packages 190 are loaded into the ATV 110” (¶ [0059]); “the at least one sensor comprises […] a lidar” (claim 2).
	Thus, O’Brien teaches a feature for identifying and validating a package by using one or more sensors (such as a LIDAR) where the sensor is configured to detect a size and shape of the package; equivalent to determining, at the computing device, using a LIDAR device package-specific information related to a size and shape of the package. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Levy/Lobo with the teachings of O’Brien by substituting the LIDAR device configured to capture physical characteristic information of a package (including size and shape), as taught by O’Brien, for one of the plurality of additional sensors used to collect information associated with a package to be delivered, as in the system of Levy/Lobo. One of ordinary skill in the art would have recognized that such a modification would further enable the storage management system of Levy/Lobo to collect package dimension information (such as size and shape) from a LIDAR device in addition to the information provided by the scanner and camera, compare the package dimension information to previously acquired package dimension information in order to authenticate the package for delivery, and determine whether to grant or deny the delivery person access into the locked area. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further provide “enhanced security to protect others from the delivery person, delivery service, and/or package being delivered” (¶ [0130]), as suggested by Levy. Further, one of ordinary skill in the art would have recognized that the teachings of O’Brien are compatible with the system of Levy/Lobo as they share capabilities and characteristics; namely, they are both systems directed towards identifying and validating packages using one or more sensors. 

Claim 2: Levy/Li/Lobo/O’Brien teaches the limitations of claim 1. Further, Levy teaches the following:
	One or more of: Extracting, at the computing device, from the images from the camera device, one or more of an image of a delivery person of the package and an identifier of a delivery service entity; 
	Levy teaches “FIG. 2A shows a block diagram of an embodiment of a storage management system 106 that may be used as storage management system 106 […] The storage management system 106 may include […] delivery service recognition logic 208, barcode reading logic 210, security logic 212,” (¶ [0049]); “in addition to, or instead of, scanner 104 a scanning the label, camera 104 b may take a picture of a label including delivery information […] camera 104 b may take a picture of the package and/or the delivery person” (¶ [0035]); “The image may be sent to and/or used by barcode format logic 204, delivery service recognition logic 208, barcode reading logic 210, and/or security logic 212 to […] determine the intended recipient, determine the delivery service […] and/or to determine whether to grant access to the building,” (¶ [0057]); “Delivery service recognition logic 208 is logic that may match indicators of which delivery service is delivering a package with a particular delivery service […] For example, the delivery service may be identified based on a combination of factors which may include the format of the barcode […] an image of the delivery service person, and/or the uniform worn by the delivery service person” (¶ [0053]). 
	Thus, Levy teaches a storage management system configured to receive images from a camera including a picture of a package label and/or a picture of the delivery person. Further, the storage management system comprises delivery service recognition logic that is configured to determine the delivery service and whether to grant access to the locked area based on the images. For example, the delivery service may be identified based on the image of the delivery service person (equivalent to extracting, at the computing device, an image of a delivery person) or the uniform worn by the imaged delivery service person (equivalent to extracting, at the computing device, identifier of a delivery service entity).
	Comparing, at the computing device, one or more of: […] a respective identifier of the delivery service entity from the package order information with the identifier of the delivery service entity extracted from the images; and 
	Levy teaches “to enter, the locked area and/or to open a locker, may require presentation of the barcode, passcode, user name, delivery company name, and/or identifying information, and opening the locker and/or the storage room may require, presenting the same information and/or different information again […]  It may be required that the barcode (or other code) have one of several patterns that are associated with codes used by supported delivery services” (¶ [0029]); “in addition to, or instead of, scanner 104 a scanning the label, camera 104 b may take a picture of a label including delivery information […] camera 104 b may take a picture of the package and/or the delivery person” (¶ [0035]); “The image may be sent to and/or used by barcode format logic 204, delivery service recognition logic 208, barcode reading logic 210, and/or security logic 212 to […] determine the intended recipient, determine the delivery service […] and/or to determine whether to grant access to the building,” (¶ [0057]); “Delivery service recognition logic 208 is logic that may match indicators of which delivery service is delivering a package with a particular delivery service […] For example, the delivery service may be identified based on a combination of factors which may include  the format of the barcode[…] an image of the delivery service person, and/or the uniform worn by the delivery service person” (¶ [0053]); “if there is more than one barcode on the package, each of the barcodes may be analyzed to identify which, if any, barcode is a barcode of an accepted/supported delivery service […] an analysis may be made as to whether the pattern of symbols of at least one of the barcodes matches a supported delivery service […] one or more supported delivery services (e.g., delivery services that are signed up for the storage room management system)” (¶ [0093]); “Storage management system 106 is a system that processes the information from the scanner 104 a or camera 104 b and identifies the information contained within the barcode and/or the information within the label. The identification of the information […] may be used to determine whether the package is being delivered to the correct address, whether the delivery person delivering the package is legitimate, and/or invalid whether delivery service is valid.” (¶ [0036]); “information related to the delivery service is analyzed and extracted to identify whether the delivery service is a valid/supported delivery service or part of a list of delivery services from which packages are accepted […] delivery service recognition logic 208 may search lists of delivery services in database 238.” (¶ [0092]). 
	Thus, Levy teaches that a package/ delivery person may be required to be associated with a supported delivery service in order for the delivery person carrying the package to be granted access to a locked area. In order to determine whether the package or delivery person is associated with a supported delivery service, the camera may capture an image of the package label/pattern/barcode or uniform of the delivery person and transmit the image to the storage management system. The delivery server recognition logic may then analyze the image to determine whether there is an identifier (a barcode format/pattern or uniform of the delivery person) associated with a supported delivery service. The identifier from the image is compared with supported delivery services that are registered to deliver packages to the locked area, such that the delivery service recognition logic may search lists of supported delivery services in a database to perform the comparison; equivalent to comparing, at the computing device, a respective identifier of the delivery service entity from the package order information with the identifier of the delivery service entity extracted from the images.

Automatically controlling the controlled access point to route the user carrying the package through the controlled access point to the given area when all of: 
	The comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information results in the match; […] 
	 and the comparing one or more of […] the respective identifier of the delivery service entity from the package order information with the identifier of the delivery service entity extracted from the images results in a further respective match; and 
	Levy teaches “to enter, the locked area and/or to open a locker, may require presentation of the barcode, passcode, user name, delivery company name, and/or identifying information, and opening the locker and/or the storage room may require, presenting the same information and/or different information again […]  It may be required that the barcode (or other code) have one of several patterns that are associated with codes used by supported delivery services” (¶ [0029]); “in addition to, or instead of, scanner 104 a scanning the label, camera 104 b may take a picture of a label including delivery information […] camera 104 b may take a picture of the package and/or the delivery person” (¶ [0035]); “The image may be sent to and/or used by barcode format logic 204, delivery service recognition logic 208, barcode reading logic 210, and/or security logic 212 to […] determine the intended recipient, determine the delivery service […] and/or to determine whether to grant access to the building,” (¶ [0057]); “delivery details may also include one or more of, but are not limited to, delivery address, name of intended recipient” (¶ [0096]);  “Based on the comparison, a determination is made as to whether the delivery details from the delivery service match the delivery details associated with the barcode […]  If the information does match […] the process proceeds to step 316” (¶ [0097]); “In step 316, the delivery person is allowed access […] this means that the lock is triggered to open […] assuming that a valid barcode is found on the package, or that the package delivery is authenticated in some other manner, the lock is unlocked, by lock controller 214, of an area that includes a location where the package can be left” (¶ [0100]); “Note that barcode verification can be combined with Optical Character Recognition (OCR) data to further strengthen validation (e.g., grant access if valid tracking number and/or name on the package is a current resident)” (¶ [0030]). 
	Thus, Levy teaches a package delivery system configured to grant a delivery person access to a locked area upon authentication of the package and delivery person. Levy teaches that to enter the locked area, the delivery person may be required to be associated with a supported delivery service (based on an identifier such as a barcode format or uniform worn by the delivery person). Further, the package may be authenticated by comparing an intended recipient name extracted from a picture of the package to received delivery details. As such, the storage management system is configured to grant access to a locked area based on analyzing/comparing information extracted from images of a package and delivery person (including recipient name information and a delivery service identifier) to stored/received information associated with the package (delivery details/registered supported delivery services); equivalent to automatically controlling the controlled access point to route the user carrying the package through the controlled access point to the given area when both: the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information results in the match and the comparing the respective identifier of the delivery service entity from the package order information with the identifier of the delivery service entity extracted from the images results in a respective match.

Automatically controlling, via the computing device, the controlled access point to route the user carrying the package away from the controlled access point when all of:
	The comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information does not result in the match; […]
	and the comparing one or more of […] the respective identifier of the delivery service entity from the package order information with the identifier of the delivery service entity extracted from the images does not result in a further respective match.
	Levy teaches “ If the delivery service cannot be authenticated (or if other information is determined to be suspicious), the delivery person may be denied entry to the locked area “ (¶ [0128]); “if the delivery service cannot be identified or if there is no barcode (or other information or markings, depending on the embodiment) that can be identified […] although the locked area is not opened, another area (an “alternative area”) may be provided for delivering the package […] For example, the alternative area may be bomb proof, in case the package is a bomb […] The locked area and the rest of the facility may be locked from and inaccessible, via the alternative area. Although the specification refers to barcodes, other types of markings and/or information may be placed on the package by the delivery service, and the system may check whether the characteristics of the markings have, and/or information has, the same characteristics as an accepted delivery service” (¶ [0130]); “storage room manager 106 compares the pattern of the code to patterns of codes of supported delivery services” (¶ [0039]); “Note that barcode verification can be combined with Optical Character Recognition (OCR) data to further strengthen validation (e.g., grant access if valid tracking number and/or name on the package is a current resident)” (¶ [0030]).
	As discussed above, Levy teaches a package delivery system configured to grant a delivery person access to a locked area upon authentication of the package and delivery person. As such, the storage management system is configured to grant access to a locked area based on analyzing/comparing information extracted from images of a package and delivery person (including recipient name information and a delivery service identifier) to stored/received information associated with the package (delivery details/registered supported delivery services). Further, when a delivery person cannot be authenticated (such as by identifying a barcode format associated with a supported delivery service, in combination with an OCR analysis of the package label information including a recipient name), the delivery person may not be granted access to the locked area and may instead be directed to an alternative area to deliver the package that is separate from the locked area; equivalent to automatically controlling, via the computing device, the controlled access point to route the user carrying the package away from the controlled access point when both: the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information does not result in the match; and the comparing the respective identifier of the delivery service entity from the package order information with the identifier of the delivery service entity extracted from the images does not result in a respective match.

	Furthermore, the Applicant’s Response indicates that the limitations for “rout[ing] the user carrying the package away from the controlled access point […] is at least inherently supported at least in part by paragraphs [0025] and [0089]” (pg. 13 of the Response). Accordingly, the Specification recites “in response to not authenticating the package […] the controller […]may implement one or more reject package receipt procedures to reject receipt of the package […] For example when authentication fails […] may control the communication device 105 to provide a visual and or aural notification that the delivery person 115 is attempting to deliver the package for which there no record” (¶ [0085] of Specification). Therefore, the features in Levy for denying access to a delivery person when delivery details of the delivery package cannot be validated and indicating the denial to the delivery person by a red light, alarm, or message on a screen at the storage area (see ¶ [0099], Levy) are equivalent to automatically controlling, via the computing device, the controlled access point to route the user carrying the package away from the controlled access point when both: the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information does not result in the match and the comparing of the respective identifier of the delivery service entity from the package order information with the identifier of the delivery service entity extracted from the images does not result in a respective match.

	Although Levy teaches a package delivery system that is configured to capture an image of a delivery person/package and authenticate a delivery person by extracting/comparing a delivery service identifier (such as a barcode format or uniform of the delivery person) captured in the image(s), Levy does not explicitly teach a feature for comparing, at the computing device, a respective image of a predetermined delivery person from the package order information with the image of the delivery person extracted from the images and automatically controlling the controlled access point based on the comparison of the images of the delivery person.

	However, Li teaches the following:
Comparing, at the computing device, a respective image of a predetermined delivery person from the package order information with the image of the delivery person extracted from the images; 
	 Li teaches “control unit 110 and/or the application server 140 may apply facial recognition techniques to images and/or video collected by the security camera to determine whether the delivery operator 104 is actually an individual that is specified within the shipment data as the individual that is supposed to deliver the package to the property 101 […] the shipment data can include a profile picture of the delivery personnel assigned to the delivery of the package, which is compared against the images and/or video collected by the security camera of the property 101 to verify that the delivery operator 104 is actually the delivery personnel assigned to the delivery of the package at the property 101.” (¶ [0161]); “Access can be provided in response to verifying that the delivery operator 104 that attempts to access the property 101 is the delivery operation that is specified in the shipment data as being assigned to deliver a package to the property 101.” (¶ [0163]).
	Thus, Li teaches a control unit that is configured to use facial recognition techniques on the images obtained by camera to compare against shipment data including a profile picture of delivery personnel assigned to the delivery of the particular package in order to verify that the delivery operator in the captured image is actually the delivery personnel assigned to the delivery of the package at the property; equivalent to comparing, at the computing device, a respective image of a predetermined delivery person from the package order information with the image of the delivery person extracted from the images. Further, based on the comparison and verifying the delivery operator, access may be granted to the property; equivalent to controlling access to the controlled access point based on the comparison resulting in a match. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Levy with the teachings of Li by incorporating the features for using facial recognition techniques, at a computing system, on the images obtained by camera to compare against shipment data including a profile picture of delivery personnel assigned to the delivery of the particular package in order to verify that the delivery operator in the captured image is actually the delivery personnel assigned to the delivery of the package at the property and, responsively, granting access to the delivery personnel, as taught by Li. One of ordinary skill in the art would have recognized that such a modification would have further enabled the storage management system of Levy to capture images of the delivery person outside of the locked area, compare the image against a stored profile picture of delivery personnel assigned to the delivery of the particular package, verify that the delivery operator in the captured image is actually the delivery personnel assigned to the delivery of the package at the property, additionally compare the intended recipient name captured in a picture of the package label with stored delivery detail information, and responsively grant access to the locked area when the delivery person and package information (recipient name) has been authenticated. One of ordinary skill in the art would have been motivated to make this modification when one considers that “security of locked area 102 may be improved by preventing the delivery personnel that are not legitimate from entering locked area” (¶ [0036]). 

	Levy does not explicitly teach automatically controlling the controlled access point to route the user carrying the package through the controlled access point to the given area when the comparing the package specific information determined using the LIDAR device with respective package specific information from the package order information results in the respective match. Further, Levy does not explicitly teach automatically controlling, via the computing device, the controlled access point to route the user carrying the package away from the controlled access point when the comparing the package specific information determined using the LIDAR device with respective package specific information from the package order information does not result in the respective match.

	However, Lobo teaches the following:
	Automatically controlling the controlled access point to route the user carrying the package through the controlled access point to the given area when […] The comparing the package specific information determined using […] device with respective package specific information from the package order information results in the respective match;
	Automatically controlling, via the computing device, the controlled access point to route the user carrying the package away from the controlled access point when […] The comparing the package specific information determined using […] device with respective package specific information from the package order information does not result in the respective match;
	Lobo teaches “systems and methods provide distributed item authentication” (see abstract); “authentication system further provides storage of the item prior to and/or after authentication […] As such, in some implementations, the authentication system may include one or more doors and/or locks that close off the item cavity 112 and prevent access until an authorization is received” (¶ [0041]); “FIG. 4 illustrates an exemplary user interface system 202 positioned relative to an item 126 that a user is attempting to authenticate […] One or more of user interface system sensor systems 106 […] can be used to capture images and evaluate aspects of the item (e.g., dimensions, physical characteristics, color comparisons, etc.)” (¶ [0045]); “An item can subsequently be verified by performing subsequent authentication (e.g., imaging, scans, tag reads, etc.) and a comparison between current sensor data, origin authentication information and/or other previously acquired sensor data […] upon authentication of an item, the corresponding block chain record can be updated […]  As described above, a person can bring an item to an authentication system and initiate an authentication of the item (e.g., placing the item into a locker 302). The sensor systems can include multiple technologies for validating the item” (¶ [0059]); “The sensors can include substantially any relevant sensor, such as but not limited to an imaging sensor system, weight sensor system, distance measurement sensors (e.g., optical units, sound/ultrasound units, etc.)” (¶ [0087]).
	Thus, Lobo teaches a process for authenticating an item prior to being stored in an item cavity/locker using one or more sensors, where the sensors include distance measurement sensors. Further, the item cavity may include a door and lock that prevents access until a package to be stored is authenticated. The authentication may be performed by analyzing information provided by one or more sensor systems, such as capturing and evaluating aspects of the item (e.g. dimensions -equivalent to the size and shape of the package). The current sensor data (dimensions of the item) may be compared with other information (origin authentication information or previously acquired sensor data associated with the item) in order to verify/validate the item. Accordingly, if the package is authenticated/validated the door may unlock to receive the package, otherwise the door may be locked to prevent access; equivalent to automatically controlling the controlled access when the comparing the package specific information determined using a device with respective package specific information from the package order information results in the respective match and automatically controlling, via the computing device, the controlled access point to route the user carrying the package away from the controlled access point when the comparing the package specific information determined using s device with respective package specific information from the package order information does not result in the respective match.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Levy with the teachings of Lobo by incorporating the features for authenticating an item prior to granting access to a locked/secured location by collecting sensor information from one or more sensors (e.g., using distance measurement sensors to detect item dimensions) and comparing the collected sensor information (indicative of package size and shape) to previously acquired sensor information of the item, as taught by Lobo, into the package delivery system of Levy that is configured to use one or more sensors to collect information associated with a package to be delivered and analyzing the sensor information to determine whether to grant access into a locked area. One of ordinary skill in the art would have recognized that such a modification would further enable the storage management system of Levy to collect package dimension information from another sensor in addition to the information provided by the scanner and camera, compare the package dimension information to previously acquired package dimension information in order to authenticate the package for delivery, and determine whether to unlock or lock/route the delivery person away from the locked area based on whether the package authentication is successful. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further provide “enhanced security to protect others from the delivery person, delivery service, and/or package being delivered” (¶ [0130]), as suggested by Levy. Further, one of ordinary skill in the art would have recognized that the teachings of Lobo are compatible with the system of Levy as they share capabilities and characteristics; namely, they are both systems directed towards authenticating an item prior to being placed into a locked/secured location by collecting and analyzing sensor information from one or more sensors.

	Although Levy/Lobo teaches features for authenticating an item prior to being placed into a locked/secured location by collecting sensor information from one or more sensors (e.g., using distance measurement sensors to detect item dimensions) and comparing the collected sensor information to previously acquired sensor information of the item, Levy/Lobo does not explicitly teach that the sensors include a LIDAR device. 

	However, O’Brien teaches the following:
	[…] package-specific information determined using the LIDAR device […]; 
	O’Brien teaches “sensors 114 of the ATV 110 may include but are not limited to one or more of: a motion-detecting sensor (e.g., to detect a package being loaded into the ATV 110) […] an optical sensor […] a size sensor, a volumetric sensor […] or the like […]  ATV 110 includes sensors 114 configured to recognize physical characteristic information associated with the packages 190 being loaded into the ATV 110 and/or being picked up by the ATV 110. […] the sensors 114 can detect actual physical characteristic information of the packages 190 including but not limited to: dimensional characteristics (e.g., size and shape)” (¶ [0058]); “the identified and validated product-containing packages 190 are loaded into the ATV 110” (¶ [0059]); “the at least one sensor comprises […] a lidar” (claim 2).
	Thus, O’Brien teaches a feature for identifying and validating a package by using one or more sensors (such as a LIDAR) where the sensor is configured to detect a size and shape of the package; equivalent to determining package specific information using a LIDAR device. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Levy/Lobo with the teachings of O’Brien by substituting the LIDAR device configured to capture physical characteristic information of a package (including size and shape), as taught by O’Brien, for one of the plurality of additional sensors used to collect information associated with a package to be delivered, as in the system of Levy/Lobo. One of ordinary skill in the art would have recognized that such a modification would further enable the storage management system of Levy/Lobo to collect package dimension information (such as size and shape) from a LIDAR device in addition to the information provided by the scanner and camera, compare the package dimension information to previously acquired package dimension information in order to authenticate the package for delivery, and determine whether to grant or deny the delivery person access into the locked area. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further provide “enhanced security to protect others from the delivery person, delivery service, and/or package being delivered” (¶ [0130]), as suggested by Levy. Further, one of ordinary skill in the art would have recognized that the teachings of O’Brien are compatible with the system of Levy/Lobo as they share capabilities and characteristics; namely, they are both systems directed towards identifying and validating packages using one or more sensors. 


Claim 3: Levy/Li/Lobo/O’Brien teaches the limitations of claim 1. Further, Levy does not explicitly teach, however Li does teach, the following:
	
	Establishing a two-way media session between a communication device located at the controlled access point, and a respective communication device of the intended recipient.  
	Li teaches “data collected by the sensors 124 can transmitted to the control unit 110, which may process and/or store the data as monitoring system data” (¶ [0027]); “control unit 110 exchanges the monitoring system data with the application server 140 […] The monitoring system data and the shipment data can also be transmitted to the user device 130.” (¶ [0028]); “the network 105 may be configured to enable exchange of electronic communications between the control unit 110 […] the user device 130” (¶ [0035]); “user device 130 can be associated with the occupant 102 such that the occupant 102 can use the user device 130 to perform various actions while he/she is remote from the property 101. For example, the occupant 102 can use the user device 130 to check the present status of a monitoring system of the property 101, check the delivery status of a packaged to be delivered at the property 101 by the operator 104, view monitoring system data collected by the sensors 124” (¶ [0047]); “after verifying the identity of the delivery operator 104 in step 630, the control unit 110 can provide a notification to the computing device 130 of the user 102.  […] the user 102 may be provided with an option to submit a user input that grants the delivery operator 104 with access to the property 101, or alternatively, a user input that denies the delivery operator 104 access to the property 101” (¶ [0164]); Further, Fig. 1A shows that the system control unit is located at the property.
	Thus, Li teaches a control unit located at a property that is configured to receive and store sensor (camera) data as monitoring system data, where the control unit is communicatively coupled with a recipient user device over a network. Further, the recipient may view the monitoring system data via the user device, where the control unit is configured to exchange the monitoring system data with the user device. Further, the recipient may be notified when a delivery operator has been verified and is presented with options to allow/deny access to the property. Further, the Applicant discloses that “a two-way media session with the respective communication device 119 of the intended recipient 121 […] may include, but is not limited to, any suitable combination of […]  sensor data (e.g. from sensor devices provided with the camera device 103), metadata (e.g. a time, and/or information from the package order information 111 and/or information from the images from the camera device 103, and the like, used to authenticate the package 117” (¶ [0036], Applicant’s Specification). Thus, the feature for a control unit at a property to be communicatively coupled with a recipient device to exchange system monitoring data including data obtained from the sensors at the property is equivalent to establishing a two-way media session between the communication device located at the controlled access point, and a respective communication device of the intended recipient.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Levy with the teachings of Li by incorporating the features for establishing a two-way media session between a communication device located at the controlled access point, and a respective communication device of the intended recipient, as taught by Li, into the package delivery system of Levy. One of ordinary skill in the art would have recognized that such a modification would have further enabled the package delivery system of Levy to communicate monitoring information captured at the locked area to a user device associated with the locked area, such as notifications of when a delivery operator has been verified or indications of the delivery status of the package. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve the supervision of a delivery operation” (¶ [0023]), as suggested by Li.   

Claim 4: Levy/Li/Lobo/O’Brien teaches the limitations of claim 1. Further, Levy teaches the following: 
	Controlling the communication device located at the controlled access point to provide instructions to the delivery person on where to place the package in the given area. 
	Levy teaches “In step 316, the delivery person is allowed access […] this means that the lock is triggered to open […] assuming that a valid barcode is found on the package, or that the package delivery is authenticated in some other manner, the lock is unlocked, by lock controller 214, of an area that includes a location where the package can be left […] a confirmation and/or instructions are presented by storage management system 106 or storage management system 230 to open the lock or storage area where the package is to be placed” (¶ [0100]); “if there is one storage room or if there are other storage areas in addition to a single storage room, the delivery person may be presented, via storage management system 106 or storage management system 230, with options for where to place the item, which may be dependent in-part on the size of the object” (¶ [0098]); “User interface 108 may include a keypad, touch sensitive screen, and/or other input device associated with the locked area 102 that allows the delivery person to enter information that may be used to allow entry into the locked area 102 […] the user interface 108 may be part of the camera, a kiosk, locked area 102, storage management system 106, and/or a computer associated with the locked area 102” (¶ [0042]).
	Thus, Levy teaches that when a delivery person is allowed access, the locked area may be unlocked and the delivery person is provided with instructions, via a user interface adjacent to the locked area, as to where to place the item, which may be dependent on the size of the object; equivalent controlling the communication device located at the controlled access point to provide instructions to the delivery person on where to place the package in the given area.

Claim 7: Levy/Li/Lobo/O’Brien teaches the limitations of claim 1. Further, Levy does not explicitly teach, however Li does teach, the following:
	Generating, using the images that include the package being delivered, a chain-of- custody record; and storing, at a memory, the chain-of-custody record.
	Li teaches “operator 104 is associated with one or more sensing device that capture data while the operator 104 performs the delivery operation at the property 101 […] For example, the operator 104 can wear a networked body camera that collects video footage of the field of view of the operator 104 while he/she is inside the property 101. In this example, the collected video footage can be transmitted and stored at the shipment server 150 in a delivery transaction record associated with the delivery operation […] the operator may use an associated smart phone (or any other type of data collecting device) to manually collect for example, photos and/or videos relating to conducting the delivery operation (e.g., a photo of a package after it has been delivered to a designated location within the property 101). In each of these examples, the data captured by the sensing devices can be used to collect evidence to establish, for example, that the delivery operation was performed in adherence with the delivery rules, that the package was actually delivered by the operator 104, and/or establish that the operator 104 properly performed the delivery operation” (¶ [0070]). 
	Li teaches a system comprising a shipment server (¶ [0026]) that is configured to obtain video footage/ photos relating to conducting a delivery operation by a delivery operator and store the video/photo data as a transaction record, where the captured data can be used as evidence to establish that the package was actually delivered by the operator; equivalent to generating, using the images that include the package being delivered, a chain-of- custody record and storing, at a memory, the chain-of-custody record.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Levy with the teachings of Li by incorporating the features for creating a chain of custody record using the images including the package being delivered and storing the record in a system server, as taught by Li, into the package delivery system of Levy. One of ordinary skill in the art would have been motivated to make this modification when one considers that the chain of custody record may be used as “evidence to establish, for example, that the delivery operation was performed in adherence with the delivery rules, that the package was actually delivered by the operator 104, and/or establish that the operator 104 properly performed the delivery operation” (¶ [0070]), as suggested by Li.  

Claim 9: Levy/Li/Lobo/O’Brien teaches the limitations of claim 1. Further, Levy does not explicitly teach, however Li does teach, the following: 
	Li teaches the following:
	Determining, based on the package order information, that the package is being delivered to an incorrect location, the package order information further indicating a correct location for delivery of the package; 
	Li teaches “system 100A uses remotely stored delivery rules to supervise delivery personnel.” (¶ [0026]); “The system provides the operator with a delivery route that identifies the destination point (e.g., the refrigerator in the kitchen) where the package is to be placed.”(¶ [0021]); “control unit 110 uses the delivery data 404 to generate delivery configuration data 406. The delivery configuration data 406 includes a delivery rule that instructs the system to monitor movement of the operator 104 along a designated delivery path (e.g., “FRONT DOOR TO REFRIGERATOR”)” (¶ [0141]); “delivery data 404 based on the package information included within the shipment data 402” (¶ [0140]); “the delivery rules 208 include a rule that instructs the system to generate an alert notification if the operator 104 is detected to have left a designated region of the property associated with a delivery route. For instance, the system determines that this rule has been violated if the operator 104 wanders into a region of the property that is not included in a designated delivery route.” (¶ [0103]). 
	Thus, Li teaches a system that utilizes a set of delivery rules (based on delivery data/shipment data) that indicate a delivery route/path which a delivery operator must follow to reach a delivery destination for the package within the property, such that an alert may be generated if the operator wanders into a region not included in the designated delivery route/path; equivalent to determining, based on the package order information, that the package is being delivered to an incorrect location, the package order information further indicating a correct location for delivery of the package. For the sake of further clarity, the Examiner notes that the feature in the system of Li for generating an alert notification in the event that a delivery operator is deviating from a designated delivery route within the property during the process of performing a delivery is equivalent to determining that the package is being delivered to an incorrect location, as opposed to actually delivered to an incorrect location. Further, Li teaches that the delivery operator may actually deliver the package to an incorrect region within the property (see ¶ [0169]), thus indicating that the delivery operator could in fact deliver the package to the incorrect location when they wander into the region that is not included in the delivery route. 

	Controlling the communication device located at the controlled access point to provide the correct location to the delivery person.
	Li teaches “process 400B can include determining that detected activity associated with a delivery does not satisfy a delivery rule (412)” (¶ [1036]); “if an operator 104 has accidentally exited the permissible region defined by one delivery rule, then the system 100A may generate an instruction to play a verbal alert to guide the operator 104 back to the permissible region” (¶ [0033]); “process 400B for transmitting an alert notification during a supervised delivery within an indoor environment of a property […] process 400B can include determining that detected activity associated with a delivery does not satisfy a delivery rule (412), generating an alert notification (422), and transmitting the alert notification for output (432)” (¶ [0134]); “process 400B can include transmitting the alert notification for output (432) [...] the generated alert notification for output to one or more of a device that is located within the property 101 (e.g., the control unit 110), a central monitoring station associated with the system, the user device 130, among others” (¶ [0138]). 
	Thus, Li teaches that the alert notification may be output via the control unit located within the property, where the alert notification guides the operator back to the permissible region associated with the designated delivery route to the delivery location within the property; equivalent to controlling the communication device located at the controlled access point to provide the correct location to the delivery person.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Levy with the teachings of Li by incorporating the features for utilizing a set of delivery rules (based on delivery data/shipment data) that indicate a delivery route/path which a delivery operator must follow to reach a delivery destination for the package within the property, such that an alert may be generated if the delivery operator wanders into a region not included in the designated delivery route/path and guiding the delivery operator back to the permissible region associated with the designated delivery route, as taught by Li, into the package delivery system of Levy. One of ordinary skill in the art would have been motivated to make this modification to the system of Levy with the purpose to “ensure that activity data associated with the operator 104 complies with a set of rules” (¶ [0071]) and that the “delivery operator has placed the package to be delivered at the correct location within the property” (¶ [0078]), as suggested by Li. 

Claim 11: Levy teaches the following:
A communication unit configured to communicate with a camera device configured to image adjacent a controlled access point; and a controller communicatively coupled to the camera device via the communication unit, the controller configured to: 
	Levy teaches “Package delivery system 100 may include locked area 102, barcode scanner 104 a, camera 104 bb, storage management system 106, user interface 108, lockers 109 a, storage room 109 b, delivery service device 110, user device 112, network 114, and delivery service system 116.” (¶ [0026]); “User interface 108 may include a keypad, touch sensitive screen, and/or other input device associated with the locked area 102 […] the user interface 108 may be part of the camera, a kiosk, locked area 102, storage management system 106 […] each of the doors of a storage room, apartment building, apartment, and/or walls of the storage room (or receptacles of a storage area) may include a user interface 108 mounted on the door or close to the door”(¶ [0042]); “scanner 104 a or camera 104 b scans the barcodes or patterns and uploads the barcode or pattern that was scanned to the storage management system 106 (which may analyze the label in addition to, or instead of, the analysis performed by scanner 104 a or camera 104 b) that is communicatively connected with the scanner 104 a or camera 104 b.” (¶ [0034]); “FIG. 2B shows a block diagram of an embodiment of a storage management system 230 that may be used as storage management system 106 in FIG. 1 […] The storage management system 230 may include an output system 232, an input system 234, a memory system 236, database 238, a processor system 240, receiver 242, transmitter 244, other elements 246, and an input/output system 248” (¶ [0063]); “Transmitter 244 may transmit radio waves, internet signal” (¶ [0076]); “Receiver 242 may receive radio and/or network communications” (¶ [0075]); “Processor system 240 communicatively links input system 234, memory system 236, output system 232, and/or input/output system 248 “ (¶ [0079]); “processor system 218 or 240, requests a photograph of the label of the package or of the package. The request may include instructions for photographing” (¶ [0106]): “user device 112 may include a scanner and/or other device for capturing information from the package” (¶ [0120]). 
	Thus, Levy teaches a package delivery system comprising a storage management system, camera, scanner, and user interface. The user interface may comprise a camera, be located on a door/close to a door of a locked area, and be communicatively coupled to a storage management system. The storage management system comprises a receiver/transmitter for communicating over a network, such as with the camera; equivalent to a communication unit configured to communicate with a camera device configured to image adjacent a controlled access point. Further, the storage management system comprises a processing system that communicatively links each of the components of storage management system and configured to request a photograph from a camera/scanner; equivalent to a controller communicatively coupled to the camera device via the communication unit. 

Extract, from the images from the camera device, a name of the intended recipient of the package;
	Levy teaches “Package delivery system 100 may include locked area 102, barcode scanner 104 a, camera 104 bb, storage management system 106, user interface 108, lockers 109 a, storage room 109 b, delivery service device 110, user device 112, network 114, and delivery service system 116.” (¶ [0026]); “locked area 102 may include a kiosk, a storage room, a bank of multiple lockers, an apartment building, or any area that allows for delivery of a package” (¶ [0028]); “Camera 104 b is a camera that takes a picture of barcodes on a package, package labels, and/or a package […] Camera 104 b may analyze barcodes (or other codes and/or patterns on the package) and/or the label on the package and/or send the image of the label to another machine for performing the analysis” (¶ [0032]); “The barcode on the package may be any type of barcode readable by a computer algorithm […] For example, in at least one embodiment, the first three digits of the barcode may be a larger location (e.g., a country or state) […]  and the next three digits may be the address, apartment number, and/or name of the recipient” (¶ [0033]); “scanner 104 a or camera 104 b scans the barcodes or patterns and uploads the barcode or pattern that was scanned to the storage management system 106 (which may analyze the label in addition to, or instead of, the analysis performed by scanner 104 a or camera 104 b) that is communicatively connected with the scanner 104 a or camera 104 b.” (¶ [0034]); “The storage management system 106 may recognize the barcodes or patterns and may retrieve information optionally from a database in the storage management system 106, […] Storage management system 106 may determine whether to allow access to locked area 102, based on the barcode on the package […] camera 104 b may take a picture of a label including delivery information, such as names and addresses of the intended recipient […] Scanner 104 a or camera 104 b may be associated with the locked area 102, which may include a location where the delivery person can position the label, barcode, package, and/or their self to best take a photograph. ” (¶ [0035]); “Note that barcode verification can be combined with Optical Character Recognition (OCR) data to further strengthen validation (e.g., grant access if valid tracking number and/or name on the package is a current resident)” (¶ [0030]); “Anywhere in this specification where a barcode is mentioned another code or pattern may be substituted to obtain a different embodiment.” (¶ [0034]). 
	Thus, Levy teaches a package delivery system comprising a storage management system (equivalent to the computing device) that is configured to receive scan/image data from scanners and cameras (equivalent to a camera communicatively coupled to the computing device). The cameras and scanners are associated with a user interface that is mounted to a door/close to a door of a locked area (such as a locker, storage room, or apartment). A delivery person may position a package in view of the camera so that the camera may capture an image of the package label (containing an intended recipient name) and transmit the image to a storage management system. The storage management system may then analyze the image using OCR to extract information (name of intended recipient) in order to determine whether to allow access to the locked area; equivalent to extracting, from the images from the camera device, a name of the intended recipient of the package.

Compare the name of the intended recipient extracted from the images with a respective name of the intended recipient from package order information associated with the package;
	Levy teaches “Storage management system 106 is a system that processes the information from the scanner 104 a or camera 104 b and identifies the information contained within the barcode and/or the information within the label. The identification of the information in the barcode may be used to determine whether the package is being delivered to the correct address” (¶ [0036]); “The storage management system 106 may recognize the barcodes or patterns and may retrieve information optionally from a database in the storage management system 106, […] Storage management system 106 may determine whether to allow access to locked area 102, based on the barcode on the package […] camera 104 b may take a picture of a label including delivery information, such as names and addresses of the intended recipient” (¶ [0035]); “a message is received from the delivery service 116 with details about the delivery […] delivery details may also include one or more of, but are not limited to, delivery address, name of intended recipient” (¶ [0096]); “In step 313, information received from delivery service 116 is analyzed. The delivery service 116 provides the delivery details so that the system can validate the delivery details associated with the barcode and/or other information associated with the package and/or a label on the package […]  system 100 may compare the information from the delivery service to the information the system has in its database about the package to determine if there is a discrepancy. Based on the comparison, a determination is made as to whether the delivery details from the delivery service match the delivery details associated with the barcode […]  If the information does match […] the process proceeds to step 316” (¶ [0097]); “In step 316, the delivery person is allowed access.” (¶ [0100]). 
	Thus, Levy teaches a storage management system (computing device) configured to extract information from an image of a package label or barcode (including an intended recipient name) and compare the extracted information to received delivery details or information stored in a database (including an intended recipient name). If there is a match based on the comparison, the delivery person is allowed access to the locked area; equivalent to comparing the name of the intended recipient extracted from the images with a respective name of the intended recipient from package order information associated with the package.

	Automatically control the controlled access point to electronically unlock to route a user carrying the package through the controlled access point to a given area when the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information results in a match; and 
	Levy teaches “Based on the comparison, a determination is made as to whether the delivery details from the delivery service match the delivery details associated with the barcode […]  If the information does match […] the process proceeds to step 316” (¶ [0097]); “In step 316, the delivery person is allowed access […] this means that the lock is triggered to open […] assuming that a valid barcode is found on the package, or that the package delivery is authenticated in some other manner, the lock is unlocked, by lock controller 214, of an area that includes a location where the package can be left […] a confirmation and/or instructions are presented by storage management system 106 or storage management system 230 to open the lock or storage area where the package is to be placed” (¶ [0100]); “if there is one storage room or if there are other storage areas in addition to a single storage room, the delivery person may be presented, via storage management system 106 or storage management system 230, with options for where to place the item, which may be dependent in-part on the size of the object” (¶ [0098]). 
	As discussed above, Levy teaches a storage management system (computing device) configured to extract information from an image of a package label or barcode (including an intended recipient name) and compare the extracted information to delivery details (including an intended recipient name). If there is a match based on the comparison, the delivery person is allowed access to the locked area by triggering the lock to unlock by a lock controller. Further, the storage management system may provide instructions to the delivery person to open the storage area where the package is to be places and options for where to place the item within the storage area; equivalent to automatically controlling the controlled access point to electronically unlock to route a user carrying the package through the controlled access point to a given area when the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information results in a match.

	Automatically control the controlled access point to electronically lock to route the user carrying the package away from the controlled access point when comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information does not result in the match. 
	Levy teaches “ If the delivery service cannot be authenticated (or if other information is determined to be suspicious), the delivery person may be denied entry to the locked area “ (¶ [0128]); “if the delivery service cannot be identified or if there is no barcode (or other information or markings, depending on the embodiment) that can be identified […] although the locked area is not opened, another area (an “alternative area”) may be provided for delivering the package […] For example, the alternative area may be bomb proof, in case the package is a bomb […] The locked area and the rest of the facility may be locked from and inaccessible, via the alternative area. Although the specification refers to barcodes, other types of markings and/or information may be placed on the package by the delivery service, and the system may check whether the characteristics of the markings have, and/or information has, the same characteristics as an accepted delivery service” (¶ [0130]); “storage room manager 106 compares the pattern of the code to patterns of codes of supported delivery services” (¶ [0039]); “Note that barcode verification can be combined with Optical Character Recognition (OCR) data to further strengthen validation (e.g., grant access if valid tracking number and/or name on the package is a current resident)” (¶ [0030]).
	As discussed above, the storage management system is configured to grant access to a locked area based on analyzing/comparing information extracted from images of a package (including recipient name information) to stored/received information associated with the package (delivery details including the intended recipient). Further, when the delivery service, barcode information, and/or other information (such as the intended recipient) cannot be identified,  the delivery person may not be granted access  to the locked area (therefore the door is locked) and may instead be directed to an alternative area to deliver the package that is separate from the locked area (wherein the locked area and the rest of the facility may be locked from and inaccessible via the alternative area); equivalent to automatically controlling the controlled access point to electronically lock to route the user carrying the package away from the controlled access point when comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information does not result in the match.

Determine, using a […] provided at the controlled access point that is in addition to the camera device, package-specific information […]; 
	Levy teaches “Storage management system 106 is a system that processes the information from the scanner 104 a or camera 104 b and identifies the information contained within the barcode and/or the information within the label. The identification of the information in the barcode may be used to determine whether the package is being delivered to the correct address” (¶ [0036]); “The storage management system 106 may recognize the barcodes or patterns and may retrieve information optionally from a database in the storage management system 106, […] Storage management system 106 may determine whether to allow access to locked area 102, based on the barcode on the package […] in addition to, or instead of, scanner 104 a scanning the label, camera 104 b may take a picture of a label including delivery information, such as names and addresses of the intended recipient and/or sender.” (¶ [0035]); “In step 313, information received from delivery service 116 is analyzed. The delivery service 116 provides the delivery details so that the system can validate the delivery details associated with the barcode and/or other information associated with the package and/or a label on the package […]  system 100 may compare the information from the delivery service to the information the system has in its database about the package to determine if there is a discrepancy. Based on the comparison, a determination is made as to whether the delivery details from the delivery service match the delivery details associated with the barcode […]  If the information does match […] the process proceeds to step 316” (¶ [0097]); “In step 316, the delivery person is allowed access.” (¶ [0100]); “barcode verification can be combined with Optical Character Recognition (OCR) data to further strengthen validation (e.g., grant access if valid tracking number and/or name on the package is a current resident)” (¶ [0030]).
	Thus, Levy teaches that the storage management system may authenticate a package/delivery person for access into a locked area based on an analysis of information captured by a scanner and/or a camera. For example, the storage management system may analyze a scanned barcode (provided by a scanner) in addition to an image of the package label (provided by the camera), and compare the information to delivery details in order to determine whether to grant the delivery person access to the locked area. Therefore, the feature in the storage management system for receiving a scanned barcode from a scanner and analyzing the scanned barcode for package related information is equivalent to determining using a sensor provided at the controlled access point that is in addition to the camera device, package-specific information.

Automatically controlbthe controlled access point to electronically unlock to route the user carrying the package through the controlled access point to the given area when both: the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information results in the match; and the comparing the package-specific information determined using the […] with respective package-specific information from the package order information results in a respective match;
	Levy teaches “The storage management system 106 may recognize the barcodes or patterns and may retrieve information optionally from a database in the storage management system 106, […] Storage management system 106 may determine whether to allow access to locked area 102, based on the barcode on the package […] in addition to, or instead of, scanner 104 a scanning the label, camera 104 b may take a picture of a label including delivery information, such as names and addresses of the intended recipient and/or sender.” (¶ [0035]); “the barcode may be segmented into different parts that provide specific information about delivery […] the next three digits may be the address, apartment number, and/or name of the recipient.” (¶ [0033]); “delivery details may also include one or more of, but are not limited to, delivery address, name of intended recipient” (¶ [0096]); “In step 313, information received from delivery service 116 is analyzed. The delivery service 116 provides the delivery details so that the system can validate the delivery details associated with the barcode and/or other information associated with the package and/or a label on the package […]  system 100 may compare the information from the delivery service to the information the system has in its database about the package to determine if there is a discrepancy. Based on the comparison, a determination is made as to whether the delivery details from the delivery service match the delivery details associated with the barcode […]  If the information does match […] the process proceeds to step 316” (¶ [0097]); “In step 316, the delivery person is allowed access.” (¶ [0100]); “barcode verification can be combined with Optical Character Recognition (OCR) data to further strengthen validation (e.g., grant access if valid tracking number and/or name on the package is a current resident)” (¶ [0030]).
	As discussed above, Levy teaches that the storage management system may authenticate a package/delivery person for access into a locked area based on an analysis of information captured by a scanner and/or a camera. For example, the storage management system may analyze a scanned barcode (provided by a scanner) in addition to an image of the package label (provided by the camera), and compare the extracted information (intended recipient name) to delivery details in order to determine whether to grant the delivery person access to the locked area. If the extracted information matches the delivery details, the delivery person is granted access; equivalent to automatically controlling the controlled access point to electronically unlock to route the user carrying the package through the controlled access point to the given area when both: the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information results in the match; and the comparing the package-specific information determined using a sensor with respective package-specific information from the package order information results in a respective match.

Automatically control the controlled access point to electronically lock to route the user carrying the package away from the controlled access point when both: the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information does not result in the match; and the comparing the package-specific information determined using the […] with respective package-specific information from the package order information does not result in the respective match. 
	Levy teaches “ If the delivery service cannot be authenticated (or if other information is determined to be suspicious), the delivery person may be denied entry to the locked area “ (¶ [0128]); “if the delivery service cannot be identified or if there is no barcode (or other information or markings, depending on the embodiment) that can be identified […] although the locked area is not opened, another area (an “alternative area”) may be provided for delivering the package […] For example, the alternative area may be bomb proof, in case the package is a bomb […] The locked area and the rest of the facility may be locked from and inaccessible, via the alternative area. Although the specification refers to barcodes, other types of markings and/or information may be placed on the package by the delivery service, and the system may check whether the characteristics of the markings have, and/or information has, the same characteristics as an accepted delivery service” (¶ [0130]); “Note that barcode verification can be combined with Optical Character Recognition (OCR) data to further strengthen validation (e.g., grant access if valid tracking number and/or name on the package is a current resident)” (¶ [0030]).
	As discussed above, the storage management system is configured to grant access to a locked area based on analyzing/comparing information extracted from barcodes provided by the scanner and images provided by the camera of a package (including recipient name information) to stored/received information associated with the package (delivery details including the intended recipient). Further, when the delivery service, barcode information, and/or other information (such as information included in the images of the label) cannot be identified,  the delivery person may not be granted access to the locked area  (therefore the door is locked)  and may instead be directed to an alternative area to deliver the package that is separate from the locked area (wherein the locked area and the rest of the facility may be locked from and inaccessible via the alternative area); equivalent to automatically controlling the controlled access point to route the user carrying the package away from the controlled access point when both: the comparing the name of the intended recipient extracted from the images with the respective name of the intended recipient from the package order information does not result in the match; and the comparing the package-specific information determined using a sensor with respective package-specific information from the package order information does not result in the respective match.

	Although Levy teaches a package delivery system comprising cameras that are positioned outside a locked area and communicatively coupled to a storage management system (comprising a communication unit and controller), Levy does not explicitly teach determining, using images from a camera device, that a delivery person has arrived at the controlled access point with a package.

	However, Li teaches the following:
Determine, using images from a camera device, that a delivery person has arrived at the controlled access point with a package;
	Li teaches “systems and techniques are described for supervising and monitoring the delivery of a package to a designated location within an indoor environment of a property” (¶ [0020]); “system initially verifies the identity of the operator near the exterior of the property” (¶ [0021]); “system 100A initially authenticates the identity of the operator 104 when he/she arrives at the property 101 […] front door sensor may include a video camera for verifying the identity of the operator 104 and/or the package to be delivered […] the data collected by the video camera may be stored for use” (¶ [0029]); “ property 101 can have a camera placed on the exterior of the property 101 […] the camera can use object recognition techniques to determine the presence of a delivery vehicle and/or a delivery operator nearby the property 101 […] camera can identify a region within its field of view that corresponds to […]  a face of the delivery operator 104. Image data collected by the camera can be analyzed” (¶ [0079]); “cameras may be video/photographic cameras […] to capture images” (¶ [0046]); “system 100A includes a control unit 110, appliances 122, sensors 124, a user device 130, an application server 140, and a shipment server 150 […] data collected by the sensors 124 can transmitted to the control unit 110, which may process and/or store the data” (¶ [0027]); “ systems […] may be implemented in digital electronic circuitry, computer hardware” (¶ [0171]); “Access can be provided in response to verifying that the delivery operator 104 that attempts to access the property 101 is the delivery operation that is specified in the shipment data as being assigned to deliver a package to the property 101.” (¶ [0163]).
	Thus, Li teaches a computer system that is communicatively coupled with camera sensors, where a camera may be placed on the exterior of a property and is configured to automatically recognize when a delivery operator is near a property such that an image or footage may be captured and sent to a control unit of the system for processing. These features are equivalent to determining, using images from a camera device, that a delivery person has arrived at the controlled access point with a package.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Levy with the teachings of Li by incorporating the features for determining, at a computer system, using images from a camera device communicatively coupled to the computer system, that a delivery person has arrived at the controlled access point with a package, as taught by Li, into the storage management system of Levy that is configured to receive images of packages and delivery persons from a camera installed outside of a locked area for access verification purposes. One of ordinary skill in the art would have recognized that such a modification would further enable the cameras of Levy to  automatically recognize when a delivery person is near a property such that an image of the delivery person and package may be captured, send the images to the storage management system for processing, and determine at the storage management system whether to grant the delivery person access to the locked area based on the analysis of the images. One of ordinary skill in the art would have been motivated to make this modification so that “verification can be more quickly performed” (¶ [0162]), as suggested by Li. Further, one of ordinary skill in the art would have recognized that the teachings of Li are compatible with the system of Levy as they share capabilities and characteristics; namely, they are both systems directed towards capturing images of delivery personnel/packages outside of a secured area, analyzing the images at a computing system, and granting access to the secured area based on the analysis of the captured images.   

	Although Levy teaches a system configured to authenticate a package using information collected from one or more sensors (such as a camera and a scanner), Levy does not explicitly teach that additional information received from an additional sensor includes package specific information related to the size and shape of the package and that the additional sensor is a LIDAR device.  

	However, Lobo teaches the following:
	Determine, using a […] device provided at the controlled access point that is in addition to the camera device, package-specific information related to a size and shape of the package; 
	Compare the package specific information determined using the […] device with respective package-specific information from the package order information; 
	 
	Lobo teaches “systems and methods provide distributed item authentication” (see abstract); “authentication system further provides storage of the item prior to and/or after authentication […] As such, in some implementations, the authentication system may include one or more doors and/or locks that close off the item cavity 112 and prevent access until an authorization is received” (¶ [0041]); “FIG. 4 illustrates an exemplary user interface system 202 positioned relative to an item 126 that a user is attempting to authenticate […] One or more of user interface system sensor systems 106 […] can be used to capture images and evaluate aspects of the item (e.g., dimensions, physical characteristics, color comparisons, etc.)” (¶ [0045]); “An item can subsequently be verified by performing subsequent authentication (e.g., imaging, scans, tag reads, etc.) and a comparison between current sensor data, origin authentication information and/or other previously acquired sensor data […] upon authentication of an item, the corresponding block chain record can be updated […]  As described above, a person can bring an item to an authentication system and initiate an authentication of the item (e.g., placing the item into a locker 302). The sensor systems can include multiple technologies for validating the item” (¶ [0059]); “The sensors can include substantially any relevant sensor, such as but not limited to an imaging sensor system, weight sensor system, distance measurement sensors (e.g., optical units, sound/ultrasound units, etc.)” (¶ [0087]).
	Thus, Lobo teaches a process for authenticating an item prior to being stored in a locker using one or more sensors, where the sensors include distance measurement sensors. The authentication may be performed by analyzing information provided by one or more sensor systems, such as capturing and evaluating aspects of the item (e.g. dimensions -equivalent to the size and shape of the package). The current sensor data (dimensions of the item) may be compared with other information (origin authentication information or previously acquired sensor data associated with the item) in order to verify/validate the item; equivalent to determining, using a sensor provided at the controlled access point that is in addition to the camera device, package-specific information related to a size of the package, and comparing the package specific information determined using the sensor with respective package-specific information from the package order information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Levy with the teachings of Lobo by incorporating the features for authenticating an item prior to being placed into a locked/secured location by collecting sensor information from one or more sensors (e.g., using distance measurement sensors to detect item dimensions) and comparing the collected sensor information to previously acquired sensor information of the item, as taught by Lobo, into the package delivery system of Levy that is configured to use one or more sensors to collect information associated with a package to be delivered and analyzing the sensor information to determine whether to grant access into a locked area. One of ordinary skill in the art would have recognized that such a modification would further enable the storage management system of Levy to collect package dimension information from another sensor in addition to the information provided by the scanner and camera, and compare the package dimension information to previously acquired package dimension information in order to authenticate the package for delivery and grant the delivery person access into the locked area. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further provide “enhanced security to protect others from the delivery person, delivery service, and/or package being delivered” (¶ [0130]), as suggested by Levy. Further, one of ordinary skill in the art would have recognized that the teachings of Lobo are compatible with the system of Levy as they share capabilities and characteristics; namely, they are both systems directed towards authenticating an item prior to being placed into a locked/secured location by collecting and analyzing sensor information from one or more sensors.

	Although Levy/Lobo teaches features for authenticating an item prior to being placed into a locked/secured location by collecting sensor information from one or more sensors (e.g., using distance measurement sensors to detect item dimensions) and comparing the collected sensor information to previously acquired sensor information of the item, Levy/Lobo does not explicitly teach that the distance measurement sensor is a LIDAR device. 

	However, O’Brien teaches the following:
Determine, using a LIDAR device […] package-specific information related to a size and shape of the package.
	O’Brien teaches “sensors 114 of the ATV 110 may include but are not limited to one or more of: a motion-detecting sensor (e.g., to detect a package being loaded into the ATV 110) […] an optical sensor […] a size sensor, a volumetric sensor […] or the like […]  ATV 110 includes sensors 114 configured to recognize physical characteristic information associated with the packages 190 being loaded into the ATV 110 and/or being picked up by the ATV 110. […] the sensors 114 can detect actual physical characteristic information of the packages 190 including but not limited to: dimensional characteristics (e.g., size and shape)” (¶ [0058]); “the identified and validated product-containing packages 190 are loaded into the ATV 110” (¶ [0059]); “the at least one sensor comprises […] a lidar” (claim 2).
	Thus, O’Brien teaches a feature for identifying and validating a package by using one or more sensors (such as a LIDAR) where the sensor is configured to detect a size and shape of the package; equivalent to determining, at the computing device, using a LIDAR device package-specific information related to a size and shape of the package. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Levy/Lobo with the teachings of O’Brien by substituting the LIDAR device configured to capture physical characteristic information of a package (including size and shape), as taught by O’Brien, for one of the plurality of additional sensors used to collect information associated with a package to be delivered, as in the system of Levy/Lobo. One of ordinary skill in the art would have recognized that such a modification would further enable the storage management system of Levy/Lobo to collect package dimension information (such as size and shape) from a LIDAR device in addition to the information provided by the scanner and camera, compare the package dimension information to previously acquired package dimension information in order to authenticate the package for delivery, and determine whether to grant or deny the delivery person access into the locked area. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further provide “enhanced security to protect others from the delivery person, delivery service, and/or package being delivered” (¶ [0130]), as suggested by Levy. Further, one of ordinary skill in the art would have recognized that the teachings of O’Brien are compatible with the system of Levy/Lobo as they share capabilities and characteristics; namely, they are both systems directed towards identifying and validating packages using one or more sensors. 

Claim 12: Levy/Li/Lobo/O’Brien teaches the limitations of claim 11. Further, claim 12 recites limitations that are substantially similar and analogous to those recited in claim 2. Thus, claim 12 is rejected for the same reasons and rationale as discussed above with regard to claim 2. 

Claim 13: Levy/Li/Lobo/O’Brien teaches the limitations of claim 11. Further, claim 13 recites limitations that are substantially similar and analogous to those recited in claim 3. Thus, claim 13 is rejected for the same reasons and rationale as discussed above with regard to claim 3. 

Claim 14: Levy/Li/Lobo/O’Brien teaches the limitations of claim 11. Further, claim 14 recites limitations that are substantially similar and analogous to those recited in claim 4. Thus, claim 14 is rejected for the same reasons and rationale as discussed above with regard to claim 4. 

Claim 17: Levy/Li/Lobo/O’Brien teaches the limitations of claim 11. Further, claim 17 recites limitations that are substantially similar and analogous to those recited in claim 7. Thus, claim 17 is rejected for the same reasons and rationale as discussed above with regard to claim 7. 

Claim 19: Levy/Li/Lobo/O’Brien teaches the limitations of claim 11. Further, claim 19 recites limitations that are substantially similar and analogous to those recited in claim 9. Thus, claim 19 is rejected for the same reasons and rationale as discussed above with regard to claim 9. 

Claims 5 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Levy et al. U.S. Publication No. 2020/0402336, hereafter known as Levy, in view of Li et al. U.S. Publication No. 2018/0285653, hereafter known as Li, in further view of Lobo et al. U.S. Publication No. 2020/0059363, hereafter known as Lobo, in further view of O’Brien U.S. Publication No. 2019/0066038, hereafter known as O’Brien, in further view of Fadell et al. U.S. Publication No. 2015/0154850, hereafter known as Fadell.   

Claim 5: Levy/Li/Lobo/O’Brien teaches the limitations of claim 1. Further, Levy/Li/Lobo/O’Brien does not explicitly teach, however Fadell does teach, the following:
Notifying a respective communication device of the intended recipient that the delivery person has arrived at the controlled access point with the package;
	Fadell teaches “a method of potentially handling a visitor at a smart environment that includes at least one smart device may include receiving, at a computing system, first visitor identification data indicative of the visitor being detected at a first location at a first time” (¶ [0005]); “Smart doorbell 106 of environment 100 may be configured to include any suitable combination of any of the components described […]  so as to appropriately interact with other smart devices of environment 100 and services platform 200 and any other suitable entity, such as […] visitor entities that may visit environment 100 (e.g., package deliverers, friends, solicitors, strangers, would-be-thieves, etc.). Such a smart doorbell 106 may be a visitor interface or entryway interface device operative to control and detect a visitor's approach to and/or departure from a location (e.g., an outer door 186 of structure 150 of environment 100), announce such an approach or departure […]  increase the convenience and efficiency of package delivery” (¶ [0328]); “At step 2002, process 2000 may include detecting visitor information of a visitor at an entryway interface device of a smart environment, where such a visitor may be a deliverer […] when a deliverer DL arrives with a package PL at a portion of environment 100 (e.g., at a door entry point 186 of structure 150 of environment 100), smart doorbell 106 may be configured to detect any suitable package information associated with package PL […] . Such detected package identification information may include any suitable information that may identify any suitable characteristic of the package or of its attempted delivery, such a […] an identity of an intended recipient of the package” (¶ [0348]); “At step 2006, process 2000 may include communicating with a user associated with the smart environment based on the analysis  […] when the analysis of step 2004 determines that an intended recipient of package PL is a user that is currently located at environment 100 […] smart environment 100 may be operative to communicate information indicative of the current package delivery attempt to that user in any suitable way at step 2006 (e.g., by audibly announcing any suitable information related to the delivery attempt of the particular package via an audio speaker of a smart device that may be located most proximal to the current location of that user within environment 100)” (¶ [0356]); “ “the user may communicate in any suitable way a response back to environment 100 (e.g., via any suitable smart device “ (¶ [0357]). 
	Thus, Fadell teaches a smart doorbell that is configured to detect an approaching package deliverer, analyze information detected from the package (including the intended recipient identity), and communicate information indicative of the current package delivery attempt to a user associated with the smart doorbell; equivalent to notifying a respective communication device of the intended recipient that the delivery person has arrived at the controlled access point with the package.

Determining an estimated time that the intended recipient will arrive at the controlled access point to receive the package; and controlling a communication device located at the controlled access point to provide the estimated time to the delivery person. 

	Fadell teaches “When a specific visitor has been identified, various actions may be taken by platform 200 […]  platform 200 may be operative to communicate any suitable status information of that system user to the visitor, where such status information may indicate […] that the user is currently away from but driving towards environment 100 with an expected arrival time in a few minutes, that the user is currently at the grocery store, or any other suitable status information that may be determined by platform 200 […] Based on any suitable analysis in response to a particular visitor being detected, any suitable message may be conveyed and/or any suitable smart device functionality may be adjusted by platform 200” (¶ [0438]); “ smart doorbell 106 may provide a smart and at least partially automated interface between a resident of smart-home environment 100 […] Smart doorbell 106 may be leveraged with one or more other network-connected smart devices of environment 100, such as […] platform 200, such that smart doorbell 106 may serve as a trusted and effective liaison between a system user associated with environment 100 (e.g., a resident, owner, occupant, etc.) and a visitor that may approach an entry point of environment 100 at which smart doorbell 106 may be provided” (¶ [0321]). 
	Thus, Fadell teaches that when a specific visitor has been identified, the system may determine that the user is currently away but driving towards to the environment associated with the smart doorbell, determine an expected arrival time, and communicate the status information (expected arrival time) in a message to the deliverer via the smart doorbell; equivalent to determining an estimated time that the intended recipient will arrive at the controlled access point to receive the package; and controlling a communication device located at the controlled access point to provide the estimated time to the delivery person.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Levy with the teachings of Fadell by incorporating the features for notifying an occupant of a secured environment when a package deliverer has arrived and communicating status information to the package deliverer indicative of an estimated arrival time of the occupant to the secured environment, as taught by Fadell, into the package delivery system of Levy. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Levy to notify an intended recipient when a delivery person has arrived at a locked area (such as the recipient’s apartment door), determine that the recipient is not home, determine an estimated arrival time, and communicate the estimated arrival time of the recipient to the delivery person via the user interface installed outside of the locked area. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “increase the convenience and efficiency of package delivery, increase the traceability of package delivery, enable secure package delivery” (¶ [0321]), as suggested by Fadell.  

Claim 15: Levy/Li/Lobo/O’Brien teaches the limitations of claim 11. Further, claim 15 recites limitations that are substantially similar and analogous to those recited in claim 5. Thus, claim 15 is rejected for the same reasons and rationale as discussed above with regard to claim 5. 
 
Claims 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Levy et al. U.S. Publication No. 2020/0402336, hereafter known as Levy, in view of Li et al. U.S. Publication No. 2018/0285653, hereafter known as Li, in further view of Lobo et al. U.S. Publication No. 2020/0059363, hereafter known as Lobo, in further view of O’Brien U.S. Publication No. 2019/0066038, hereafter known as O’Brien, in further view of Hill U.S. Publication No. 2018/0197139, hereafter known as Hill.  

Claim 10: Levy/Li/Lobo/O’Brien teaches the limitations of claim 1. Further, Levy/Li/Lobo/O’Brien does not explicitly teach, however Hill does teach, the following:
Determining, based on the images, that the package is damaged; and one or more of […] storing, at a memory, the images that include the package as damaged;
	Hill teaches “ last mile delivery personnel may drop off the package at another authorized designated holding area (where the package recipient or authorized individual can later pick up the package) […] designated holding areas include, but are not limited to, package rooms, locker rooms, vehicles, loading docks, warehouses, marked regions of open areas, closets, hallways, walls” (¶ [0124]); “Cameras strategically situated can capture images or take video during any stage of system operation […] when a person places the package in the holding area” (¶ [0125]); “when a package is received in the room, an electronic text message, email, or similar notification can be sent to the package recipient […] The notification can include an image of the package in the package room” (¶ [0129]); “Video capability in […] areas designated for holding or moving packages can provide evidence of undamaged or damaged packages at certain times […] Captured video or images of each side of the package can serve to verify damage. The package tracking system saves video or images, with the time when such video or images were taken, in a record associated with the package […] images can serve to illustrate when damage occurred” (¶ [0132]), “package delivery sharing system, comprising […] computing system coupled to the at least one optical sensor and to the light source, the computing system including a processor, memory […] the memory being configured to store records of the packages within the holding area” (see claim 1). 
	Thus, Hill teaches a camera that may be placed within a designated holding area wherein packages are delivered and picked up by a recipient. Further, the cameras may capture images of the packages within the designated holding are that may be used to verify damage to the packages (equivalent to determining, based on the images, that the package is damaged). Further, Hill teaches that the captured images of the packages may be saved by the computing system in a system memory as a record associated with the package (equivalent to storing, at a memory, the images that include the package as damaged).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Levy with the teachings of Hill by incorporating a feature for capturing images of packages that are delivered to a holding area such that damage to the packages may be verified based on the images and storing the images of the damaged packages in a memory, as taught by Hill, into the system of Levy comprising a set of cameras at a delivery destination property that are configured to capture images associated with a delivery process. One of ordinary skill in the art would have been motivated to make this modification when one considers “[t]he record produced by these images can help resolve matters, such as insurance claims and liability disputes, providing evidence of who handled the package and when” (¶ [0132]), as suggested by Hill. 

Claim 20: Levy/Li/Lobo/O’Brien teaches the limitations of claim 11. Further, claim 20 recites limitations that are substantially similar and analogous to those recited in claim 10. Thus, claim 20 is rejected for the same reasons and rationale as discussed above with regard to claim 10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628